                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE:                                         )
                                                )
 RUSSELL NELSON                                 )    CASE NO. 15-83360-CRJ
 DEBORAH NELSON                                 )
         DEBTORS.                               )
                                                )
 VS.                                            )
                                                )
 NATIONSTAR MORTGAGE LLC                        )
        RESPONDENT.                             )


                            NOTICE OF SERVICE OF DISCOVERY

          COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

  through its counsel of record, pursuant to the Federal Rules of Civil Procedure, and the Federal

  Rules of Bankruptcy Procedure, to give notice that it has served upon the Debtors, through

  their counsel, the discovery listed below. Responses to the discovery listed below shall be

  produced at the law offices of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama

  Road, Roswell, GA 30076 within thirty (30) days from the date hereof.

          a) Interrogatories Propounded to the Debtors;

          b) Requests for Admissions Propounded to the Debtors; and

          c) Request for Production of Documents Propounded to the Debtors.

                                         Respectfully submitted this 25th day of August, 2017.

                                          NATIONSTAR MORTGAGE LLC

                                          /s/ Michael J. McCormick
                                          0LFKDHO-0F&RUPLFN(VT
                                          0F&DOOD5D\PHU/HLEHUW3LHUFH//&
                                          2OG$ODEDPD5RDG
                                          5RVZHOO*$
                                            
                                          0LFKDHO0F&RUPLFN#PFFDOODFRP
                                          $6%&0

  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 61
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/25/17     Entered 10/03/18
                                                       08/25/17   20:57:27Desc
                                                                16:04:01    Desc
                                                                               Main
                             Other
                            Document  Page 1 of 107
                                          Page 1 of 2
                                              BANKRUPTCY CASE NO. 15-83360-CRJ
                                              CHAPTER 13

                                              JUDGE: CLIFTON R. JESSUP, JR.

                                   CERTIFICATE OF SERVICE

            I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
 certify:

        That on the date below, I served a copy of the foregoing NOTICE OF SERVICE OF
 DISCOVERY on the following parties via CM/ECF and e-mail or first class U.S. mail (postage
 prepaid):

 Russell Nelson
 120 Dublin Cir
 Madison, AL 35758

 Deborah Nelson
 120 Dublin Cir
 Madison, AL 35758

 Melissa W. Larsen
 521 Madison Street, Suite 201
 Huntsville, AL 35801
 mwlarsen67@gmail.com

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602
 Michele.Hatcher@ch13decatur.com


 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
 CORRECT.

 Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                         (date)            MICHAEL J MCCORMICK
                                           Alabama Bar No. ASB-1127-C65M
                                           McCalla Raymer Leibert Pierce, LLC
                                           1544 Old Alabama Road
                                           Roswell, GA 30076
                                           Phone: 678-281-3918
                                           Michael.McCormick@mccalla.com




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 61
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/25/17     Entered 10/03/18
                                                       08/25/17   20:57:27Desc
                                                                16:04:01    Desc
                                                                               Main
                             Other
                            Document  Page 2 of 107
                                          Page 2 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

IN RE:                                             )
                                                   )
RUSSELL NELSON                                     )   CASE NO. 15-83360-CRJ
DEBORAH NELSON                                     )
        DEBTORS.                                   )
                                                   )
VS.                                                )
                                                   )
NATIONSTAR MORTGAGE LLC                            )
       RESPONDENT.                                 )


  REQUEST FOR PRODUCTION OF DOCUMENTS PROPOUNDED TO THE DEBTORS

          COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

through its counsel of record, pursuant to the Federal Rules of Civil Procedure, and the Federal

Rules of Bankruptcy Procedure, to request the following documents from the Debtors. The

documents listed hereunder shall be produced at the law offices of McCalla Raymer Leibert

Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076 within thirty (30) days from the date

hereof.

          Definitions:

          For the purposes of these requests, the following definitions are included:

          As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

person acting or purporting to act on their behalf.

          Representatives: As used herein, the term “representative” means any and all agents,

employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

agents of other entities with which you have contracted.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                              Other   Page 3 of 107
                Request for Production of Documents Page 1 of 7
       Person: As used herein, the term “person” means any natural individual in any capacity

whatsoever, or any entity or organization, including divisions, departments, and other units

therein, and shall include, but not limited to, a public or private corporation, partnership, joint

venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

governmental agency, commission, bureau, or department.

       Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

2017 at docket entry 50.

       Property: As used herein, the term “Property” refers to the real property located at and

commonly known as 120 Dublin Circle, Madison, Alabama 35758.

       Loan Modification: As used herein, the term “Loan Modification” refer to the Home

Affordable Modification Agreement between you and Nationstar, executed by you on or before

February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

Date of June 1, 2016.

       Document: As used herein, the term “document” is any medium upon which intelligence

or information can be recorded or retrieved: that includes, without limitation, the original and

each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum

(including any memorandum or report of a conversation), invoice, bill, order form, receipt,

financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                              Other   Page 4 of 107
                Request for Production of Documents Page 2 of 7
matter, however produced or reproduced, which is in your possession in custody of your control

or which was, but is no longer, in your possession, custody or control.

       Communication: As used herein, the term “communication” means any oral or written

utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

calls, consultations, agreements, and other understandings between two or more persons.

       Identification: As used herein, the term “identification,” “identified,” or “identify,” when

used in reference to a natural individual, requires you to state his or her full name and residence

and business address; (b) a corporation, requires you to use the full corporate name and any

name under which it does business, its state of incorporation, and the address of its principal state

of business, and the addresses of all of its officers; (c) a business, requires you to state the full

name or style under which the business is conducted, its business address or addresses, the type

of business in which it is engaged, the geographic area in which it conducts its businesses, and

the identity of the person or persons who own, operate or control the business; (d) a document,

requires you to state the number and pages and nature of the document (for example, letter of

memorandum), its title, its date, the name or names of its authors and recipients and its present

location and custodian; (e) communication, require you, if any part of the communication was

written, to identify the document or documents which refer to or evidence communication, and,

to the extent that the communication was nonwritten, to identify the persons participating in the

communication and to state the date, manner, place, and substance of the communication.

       Identification of Documents: With respect to each request, and in addition to supplying

the information requested, you are to identify all documents that support, refer to, or evidence the

subject matter of each request, and to your answer thereto.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                              Other   Page 5 of 107
                Request for Production of Documents Page 3 of 7
       If any or all documents identified herein are no longer in your possession, custody, or

control, because of destruction, loss, or for any other reason, then do the following with respect

to each and such documents: (a) describe the nature of the document (for example, letter of

memorandum);(b) state the date of the document; (c) identify the person who sent or received the

original or copy of the document; (d) state in as much detail as possible the contents of the

document; and (e) state the manner and date of the disposition of the document.

       If you contend that you are entitled to withhold from production any or all documents

identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

other grounds, then do the following with respect to each and every document:

       (a)     describe the nature of the document (for example, letter of memorandum)

       (b)     state the date of the document;

       (c)     identify the person who sent and received the original copy of the document;

       (d)     state the subject matter of the document; and

       (e)     state the basis upon which you contend that you are entitled to withhold the

               document for production.

       Or: The word “or” as used herein appearing in the interrogatories should not be read so as

to eliminate any part of the interrogatory. But whenever applicable it should have the same

meaning as the word “and.” For example, an interrogatory stating support or refer should read as

“support and refer” if the answer does both and should be made.

       Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

mortgage brokers, individuals with experience in mortgage servicing, or any other person you

have communicated with regarding the Objection.

       REQUEST NO. 1:         Copies of any and all notes, memoranda, receipts, canceled checks,




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                              Other   Page 6 of 107
                Request for Production of Documents Page 4 of 7
bank statements, lists, invoices, payment histories, records, documents or other written

instruments of any kind, nature or type whatsoever whether said documents be contained on

printed, film, magnetic tape, computer storage, or other form of information recordation

whatsoever which in any way relate to the issues which are presented by the Objection,

including, but not limited to, payments made or purportedly made to Nationstar by the Debtors.

          REQUEST NO. 2:     Copies of any and all notes, lists, memoranda, letters, statements,

notices, records (including telephone records), documents, or other written instruments of any

kind, nature or type whatsoever whether said documents be contained on printed, film, magnetic

tape, computer storage, or other form of information recordation whatsoever, which in any way

relate to the issues which are presented by the Objection, including, but not limited to, any

communications (e.g., telephone conversations) you may have had with Nationstar, its agents or

representatives.

          REQUEST NO. 3:     Copies of any and all notes, lists, memoranda, letters, statements,

notices, records, documents or other written instruments of any kind, nature or type whatsoever

whether said documents be contained on printed, film, magnetic tape, computer storage, or other

form of information recordation whatsoever, which in any way relate to the issues which are

presented by the Objection, including, but not limited to, any written communications received

by you.

          REQUEST NO. 4:     Copies of any and all notes, memoranda, written opinions, expert

opinions, legal decisions, magazine or newspaper articles, periodicals, treatises, receipts,

canceled checks, bank statements, escrow analyses, escrow statements, lists, invoices, payment

histories, records, communications, documents or other written instruments of any kind, nature

or type whatsoever whether said documents be contained on printed, film, magnetic tape,




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                              Other   Page 7 of 107
                Request for Production of Documents Page 5 of 7
computer storage, or other form of information recordation whatsoever which in any way relate

to the issues which are presented by the Objection.

       REQUEST NO. 5:          Copies of any payments made to Nationstar, including, but not

limited to, the front and back of any canceled checks (along with any notations, instructions,

dates, amounts, and account numbers).

       REQUEST NO. 6:          Copies of any notes, letters, reports, memoranda, statements or

other correspondence sent to Nationstar or its agents.

       REQUEST NO. 7:          Copies of any notes, letters, reports, memoranda, statements or

other correspondence received from Nationstar or its agents.

       REQUEST NO. 8:          Copies of any notes, letters, reports, memoranda, statements or

other correspondence received from or prepared by any third party that in any way relate to the

issues which are presented by the Objection.

       REQUEST NO. 9:          Copies of any document you intend to rely on or introduce into

evidence at any hearing on the Objection.

       REQUEST NO. 10: Copies of any calculations which in any way relate to the issues

which are presented by the Objection, whether prepared or performed by you, or a third party.

       REQUEST NO. 11: A copy of the voluntary petition, schedules, statements (e.g.,

Statement of Financial Affairs) signed by you in this case (i.e., not electronic signatures).


                                          Respectfully submitted this 25th day of August, 2017.

                                          NATIONSTAR MORTGAGE LLC

                                         /s/ Michael J. McCormick
                                           Michael J. McCormick, Esq.

 0F&DOOD5D\PHU/HLEHUW3LHUFH//&
 2OG$ODEDPD5RDG
 5RVZHOO*$
   
 0LFKDHO0F&RUPLFN#PFFDOODFRP
 $6%&0
 Case15-83360-CRJ13
Case    18-80037-CRJ Doc Doc48-7
                              61-1 Filed
                                     Filed10/03/18
                                           08/25/17 Entered
                                                      Entered10/03/18
                                                              08/25/1720:57:27
                                                                       16:04:01 Desc
                                                                                 Desc
                                  Other   Page 8 of 107
                  Request for Production of Documents Page 6 of 7
                                             BANKRUPTCY CASE NO. 15-83360-CRJ
                                             CHAPTER 13

                                             JUDGE: CLIFTON R. JESSUP, JR.

                                  CERTIFICATE OF SERVICE

           I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

        That on the date below, I served a copy of the foregoing REQUEST FOR
PRODUCTION OF DOCUMENTS PROPOUNDED TO THE DEBTORS on the following
parties via CM/ECF and e-mail or first class U.S. mail (postage prepaid):

Russell Nelson
120 Dublin Cir
Madison, AL 35758

Deborah Nelson
120 Dublin Cir
Madison, AL 35758

Melissa W. Larsen
521 Madison Street, Suite 201
Huntsville, AL 35801
mwlarsen67@gmail.com

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Michele.Hatcher@ch13decatur.com


I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                        (date)            MICHAEL J MCCORMICK
                                          Alabama Bar No. ASB-1127-C65M
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          Phone: 678-281-3918
                                          Michael.McCormick@mccalla.com




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                              Other   Page 9 of 107
                Request for Production of Documents Page 7 of 7
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

IN RE:                                            )
                                                  )
RUSSELL NELSON                                    )   CASE NO. 15-83360-CRJ
DEBORAH NELSON                                    )
        DEBTORS.                                  )
                                                  )
VS.                                               )
                                                  )
NATIONSTAR MORTGAGE LLC                           )
       RESPONDENT.                                )


              REQUEST FOR ADMISSIONS PROPOUNDED TO THE DEBTORS

         COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

through its counsel of record, to propound the following Requests for Admissions to the Debtors

pursuant to Fed. R. Civ. P. 36, applicable in this bankruptcy case via Fed. R. Bankr. P. 7036, and

requests that the Debtors admit the truth of the statements of fact stated. You are instructed that:

 1. These Requests are made pursuant to Rule 36 of the Federal Rules of Civil Procedure,
    and each of the statements of fact will be deemed admitted unless your statement in
    compliance with said Rules is timely made.
 2. Your Responses, signed and properly verified, must be delivered to the undersigned
    counsel within thirty (30) days after service of these Requests.
 3. Your Responses shall specifically deny the statement or set forth in detail the reasons why
    you cannot truthfully admit or deny the statements.
 4. If, in Response to any of the following statements, it is your position that the statement is
    true in part, you shall specify the part which is true and qualify or deny the remainder.

         Definitions:

         For the purposes of these requests, the following definitions are included:




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  10 of 107
                    Request for Admissions Page 1 of 9
       As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

person acting or purporting to act on their behalf.

       Representatives: As used herein, the term “representative” means any and all agents,

employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

agents of other entities with which you have contracted.

       Person: As used herein, the term “person” means any natural individual in any capacity

whatsoever, or any entity or organization, including divisions, departments, and other units

therein, and shall include, but not limited to, a public or private corporation, partnership, joint

venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

governmental agency, commission, bureau, or department.

       Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

2017 at docket entry 50.

       Property: As used herein, the term “Property” refers to the real property located at and

commonly known as 120 Dublin Circle, Madison, Alabama 35758.

       Loan Modification: As used herein, the term “Loan Modification” refer to the Home

Affordable Modification Agreement between you and Nationstar, executed by you on or before

February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

Date of June 1, 2016.

       Document: As used herein, the term “document” is any medium upon which intelligence

or information can be recorded or retrieved: that includes, without limitation, the original and

each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  11 of 107
                    Request for Admissions Page 2 of 9
(including any memorandum or report of a conversation), invoice, bill, order form, receipt,

financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic

matter, however produced or reproduced, which is in your possession in custody of your control

or which was, but is no longer, in your possession, custody or control.

       Communication: As used herein, the term “communication” means any oral or written

utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

calls, consultations, agreements, and other understandings between two or more persons.

       Identification: As used herein, the term “identification,” “identified,” or “identify,” when

used in reference to a natural individual, requires you to state his or her full name and residence

and business address; (b) a corporation, requires you to use the full corporate name and any

name under which it does business, its state of incorporation, and the address of its principal state

of business, and the addresses of all of its officers; (c) a business, requires you to state the full

name or style under which the business is conducted, its business address or addresses, the type

of business in which it is engaged, the geographic area in which it conducts its businesses, and

the identity of the person or persons who own, operate or control the business; (d) a document,

requires you to state the number and pages and nature of the document (for example, letter of

memorandum), its title, its date, the name or names of its authors and recipients and its present

location and custodian; (e) communication, require you, if any part of the communication was

written, to identify the document or documents which refer to or evidence communication, and,




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  12 of 107
                    Request for Admissions Page 3 of 9
to the extent that the communication was nonwritten, to identify the persons participating in the

communication and to state the date, manner, place, and substance of the communication.

       Identification of Documents: With respect to each request, and in addition to supplying

the information requested, you are to identify all documents that support, refer to, or evidence the

subject matter of each request, and to your answer thereto.

       If any or all documents identified herein are no longer in your possession, custody, or

control, because of destruction, loss, or for any other reason, then do the following with respect

to each and such documents: (a) describe the nature of the document (for example, letter of

memorandum);(b) state the date of the document; (c) identify the person who sent or received the

original or copy of the document; (d) state in as much detail as possible the contents of the

document; and (e) state the manner and date of the disposition of the document.

       If you contend that you are entitled to withhold from production any or all documents

identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

other grounds, then do the following with respect to each and every document:

       (a)     describe the nature of the document (for example, letter of memorandum)

       (b)     state the date of the document;

       (c)     identify the person who sent and received the original copy of the document;

       (d)     state the subject matter of the document; and

       (e)     state the basis upon which you contend that you are entitled to withhold the

               document for production.

       Or: The word “or” as used herein appearing in the interrogatories should not be read so as

to eliminate any part of the interrogatory. But whenever applicable it should have the same




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  13 of 107
                    Request for Admissions Page 4 of 9
meaning as the word “and.” For example, an interrogatory stating support or refer should read as

“support and refer” if the answer does both and should be made.

       Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

mortgage brokers, individuals with experience in mortgage servicing, or any other person you

have communicated with regarding the Objection.


   1. This bankruptcy case (i.e., 15-83360-CRJ) was filed on December 15, 2015.

   2. Your principal residence is 120 Dublin Circle, Madison, Alabama, 35758.

   3. You received a document entitled Annual Escrow Account Disclosure Statement from
      Nationstar dated February 7, 2014.

   4. You received a document entitled Annual Escrow Account Disclosure Statement from
      Nationstar dated February 19, 2015.

   5. You received a letter dated November 30, 2015 from Eric Daniels, Customer Relations
      Specialist, at Nationstar Mortgage LLC.

   6. You listed the Property (see definitions above) on Schedule A in this bankruptcy case
      with a value of $306,100.

   7. You listed “Nationstar Mortgage” on Schedule D in this bankruptcy case (i.e., 15-83360-
      CRJ).

   8. You signed the Schedules in this bankruptcy case.

   9. You have made at least one (1) mortgage payment to Nationstar since March 1, 2013.

   10. On or about February 19, 2016, you signed a document entitled “Home Affordable
       Modification Agreement.”

   11. On or about February 19, 2016, you signed a document entitled “Agreement to Maintain
       Escrow Account”.

   12. Nationstar filed a proof of claim in this bankruptcy case on or about April 11, 2016
       (Claim #17).

   13. Nationstar indicated on its proof of claim (Claim #17) in this bankruptcy case that the
       balance in your escrow account on the date this bankruptcy case was filed (i.e., December
       15, 2015) was -$205.08. (See Form 410A attached to Claim #17).



 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  14 of 107
                    Request for Admissions Page 5 of 9
   14. Nationstar included $205.08 on the line for “Escrow Deficiency for funds advanced line”
       in Part 3 of Form 410A attached to the proof of claim (Claim #17) filed in this
       bankruptcy case.

   15. Nationstar included $1,338.93 on the line for “Projected Escrow Shortage” in Part 3 of
       Form 410A attached to the proof of claim (Claim #17) filed in this bankruptcy case.

   16. Nationstar included $278.33 on the line for “Monthly escrow” in Part 4 of Form 410A
       attached to the proof of claim (Claim #17) filed in this bankruptcy case.

   17. The escrow account disclosure statement attached to Claim #17 was performed pursuant
       to 12 CFR § 1024.17.

   18. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on June
       21, 2016.

   19. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
       case by Nationstar on June 21, 2016.

   20. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
       June 21, 2016 stated the “New total payment” effective August 1, 2016 would be
       $1,505.20.

   21. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on June 21, 2016 was an escrow account disclosure statement dated March 2,
       2016.

   22. You received a copy of the escrow account disclosure statement dated March 2, 2016 that
       was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on June 21, 2016.

   23. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on August
       4, 2016.

   24. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
       case by Nationstar on August 4, 2016.

   25. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
       August 4, 2016 stated the “New total payment” effective September 1, 2016 would be
       $1,384.61.

   26. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on August 4 was an escrow account disclosure statement dated June 27, 2016.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  15 of 107
                    Request for Admissions Page 6 of 9
   27. You received a copy of the escrow account disclosure statement dated June 27, 2016 that
       was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on August 4, 2016.

   28. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on May
       31, 2017.

   29. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
       case by Nationstar on May 31, 2017.

   30. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
       May 31, 2017 stated the “New total payment” effective July 1, 2017 would be $1,406.36.

   31. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on May 31, 2017 was an escrow account disclosure statement dated May 3,
       2017.

   32. You received a copy of the escrow account disclosure statement dated May 3, 2017 that
       was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on May 31, 2017.

   33. You have not made any payments in the amount of $1,505.20 to Nationstar.

   34. You have not terminated your attorney in this bankruptcy case, Melissa W. Larsen.

   35. You have not retained any other attorneys to represent you in this bankruptcy case other
       than Melissa W. Larsen.

   36. The Mortgage attached to Claim #17 in this bankruptcy case lists the Property as securing
       a Note dated March 20, 2007.

   37. Section 3 of the Mortgage (under the heading UNIFORM COVENANTS) attached to
       Claim #17 in this bankruptcy case contains the following language:

              If there is a shortage of Funds held in escrow, as defined under
              RESPA, Lender shall notify Borrower as required by RESPA, and
              Borrower shall pay to Lender the amount necessary to make up the
              shortage in accordance with RESPA, but in no more than 12
              monthly payments.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  16 of 107
                    Request for Admissions Page 7 of 9
                                Respectfully submitted this 25th day of August, 2017.

                                NATIONSTAR MORTGAGE LLC

                                     /s/ Michael J. McCormick
                                     Michael J. McCormick, Esq.



McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076
(678) 281-3918
Michael.McCormick@mccalla.com
ASB-1127-C65M




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  17 of 107
                    Request for Admissions Page 8 of 9
                                             BANKRUPTCY CASE NO. 15-83360-CRJ
                                             CHAPTER 13

                                             JUDGE: CLIFTON R. JESSUP, JR.

                                  CERTIFICATE OF SERVICE

           I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

       That on the date below, I served a copy of the foregoing REQUEST FOR ADMISSIONS
PROPOUNDED TO THE DEBTORS on the following parties via CM/ECF and e-mail or first
class U.S. mail (postage prepaid):

Russell Nelson
120 Dublin Cir
Madison, AL 35758

Deborah Nelson
120 Dublin Cir
Madison, AL 35758

Melissa W. Larsen
521 Madison Street, Suite 201
Huntsville, AL 35801
mwlarsen67@gmail.com

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Michele.Hatcher@ch13decatur.com


I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                        (date)            MICHAEL J MCCORMICK
                                          Alabama Bar No. ASB-1127-C65M
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          Phone: 678-281-3918
                                          Michael.McCormick@mccalla.com




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  18 of 107
                    Request for Admissions Page 9 of 9
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN RE:                                            )
                                                  )
RUSSELL NELSON                                    )   CASE NO. 15-83360-CRJ
DEBORAH NELSON                                    )
        DEBTORS.                                  )
                                                  )
VS.                                               )
                                                  )
NATIONSTAR MORTGAGE LLC                           )
       RESPONDENT.                                )


                   INTERROGATORIES PROPOUNDED TO THE DEBTORS

         COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

through its counsel of record, pursuant to the Rule 33 of the Federal Rule of Civil Procedure, to

serve the attached Interrogatories Propounded to the Debtors, to be answered in writing under the

oath within thirty (30) days after date of service.

         Pursuant to Rules 26-33 of the Federal Rules of Civil Procedure, you shall answer each of

the following interrogatories under oath, in writing, separately, in the fullest detail possible, and

in accordance with the definitions and instructions set forth below. The answers shall be signed

by the person making them, and a copy of the answers, together with your objections, if any,

should be served no longer than thirty (30) days after the service of these interrogatories.

         Furthermore, you are under the duty to seasonably supplement your responses with

respect to any interrogatories addressed to (1) the identity and location of people having

knowledge of discoverable matters; and (2) the identity of each person expected to be called as a

witness at any trial or hearing in this bankruptcy proceeding, the subject matter on which he is to

testify, and the substance of this testimony. In addition, you are under the duty to amend a prior

                                                  1




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  19 of 107
              Interrogatories Propounded to the Debtors Page 1 of 12
response if you obtain information on the basis of which you know that the response was

incorrect when made, or that the response, though correct when made, is no longer true, and the

circumstances of such is that the failure to amend that response is, in substance, a knowing

concealment.

       Definitions:

       For the purposes of these interrogatories, the following definitions are included:

       As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

person acting or purporting to act on their behalf.

       Representatives: As used herein, the term “representative” means any and all agents,

employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

agents of other entities with which you have contracted.

       Person: As used herein, the term “person” means any natural individual in any capacity

whatsoever, or any entity or organization, including divisions, departments, and other units

therein, and shall include, but not limited to, a public or private corporation, partnership, joint

venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

governmental agency, commission, bureau, or department.

       Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

2017 at docket entry 50.

       Property: As used herein, the term “Property” refers to the real property located at and

commonly known as 120 Dublin Circle, Madison, Alabama 35758.



                                                 2




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  20 of 107
              Interrogatories Propounded to the Debtors Page 2 of 12
       Loan Modification: As used herein, the term “Loan Modification” refer to the Home

Affordable Modification Agreement between you and Nationstar, executed by you on or before

February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

Date of June 1, 2016.

       Document: As used herein, the term “document” is any medium upon which intelligence

or information can be recorded or retrieved: that includes, without limitation, the original and

each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum

(including any memorandum or report of a conversation), invoice, bill, order form, receipt,

financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic

matter, however produced or reproduced, which is in your possession in custody of your control

or which was, but is no longer, in your possession, custody or control.

       Communication: As used herein, the term “communication” means any oral or written

utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

calls, consultations, agreements, and other understandings between two or more persons.

       Identification: As used herein, the term “identification,” “identified,” or “identify,” when

used in reference to a natural individual, requires you to state his or her full name and residence

and business address; (b) a corporation, requires you to use the full corporate name and any

name under which it does business, its state of incorporation, and the address of its principal state

of business, and the addresses of all of its officers; (c) a business, requires you to state the full

                                                 3




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  21 of 107
              Interrogatories Propounded to the Debtors Page 3 of 12
name or style under which the business is conducted, its business address or addresses, the type

of business in which it is engaged, the geographic area in which it conducts its businesses, and

the identity of the person or persons who own, operate or control the business; (d) a document,

requires you to state the number and pages and nature of the document (for example, letter of

memorandum), its title, its date, the name or names of its authors and recipients and its present

location and custodian; (e) communication, require you, if any part of the communication was

written, to identify the document or documents which refer to or evidence communication, and,

to the extent that the communication was nonwritten, to identify the persons participating in the

communication and to state the date, manner, place, and substance of the communication.

       Identification of Documents: With respect to each request, and in addition to supplying

the information requested, you are to identify all documents that support, refer to, or evidence the

subject matter of each request, and to your answer thereto.

       If any or all documents identified herein are no longer in your possession, custody, or

control, because of destruction, loss, or for any other reason, then do the following with respect

to each and such documents: (a) describe the nature of the document (for example, letter of

memorandum);(b) state the date of the document; (c) identify the person who sent or received the

original or copy of the document; (d) state in as much detail as possible the contents of the

document; and (e) state the manner and date of the disposition of the document.

       If you contend that you are entitled to withhold from production any or all documents

identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

other grounds, then do the following with respect to each and every document:

       (a)     describe the nature of the document (for example, letter of memorandum)

       (b)     state the date of the document;

                                                 4




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  22 of 107
              Interrogatories Propounded to the Debtors Page 4 of 12
       (c)     identify the person who sent and received the original copy of the document;

       (d)     state the subject matter of the document; and

       (e)     state the basis upon which you contend that you are entitled to withhold the

               document for production.

       Or: The word “or” as used herein appearing in the interrogatories should not be read so as

to eliminate any part of the interrogatory. But whenever applicable it should have the same

meaning as the word “and.” For example, an interrogatory stating support or refer should read as

“support and refer” if the answer does both and should be made.

       Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

mortgage brokers, individuals with experience in mortgage servicing, or any other person you

have communicated with regarding the Objection.

       Contention of Interrogatories: You are instructed that when an interrogatory requires you

to state the basis of a particular claim, contention, potential violation, or allegation, state the

identity of each and every communication and each and every legal theory that you think

supports, refers to, or evidence such claim, contention, violation, or allegation.

       INTERROGATORIES:

       INTERROGATORY NO. 1: Please state the full correct name, address and telephone

number of the person answering the interrogatories. Please likewise list the name, address and

telephone number of any other persons consulted in obtaining the information requested in

responding to these interrogatories.

       INTERROGATORY NO. 2: Please provide the address and approximate value of any

real property owned by you other than the Property. Please likewise list the name, address and



                                                  5




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  23 of 107
              Interrogatories Propounded to the Debtors Page 5 of 12
telephone number of any mortgage companies or other creditors with a lien against these

properties.

       INTERROGATORY NO. 3: Please identify each person (providing their full current

address and telephone number) to whom you will or may call as a witness at any and all trials or

hearings on or with respect to the Objection, and state separately the facts, occurrences or

opinions that each witness is expected to testify about, and the grounds for such knowledge.

       INTERROGATORY NO. 4: Please state the full correct name, address and telephone

number of any law firms, attorneys and law firm employees whom you met with or

communicated with regarding any of the issues or allegations raised in the Objection, and state

which attorneys you met with for the purpose of representing you with respect to the Objection.

       INTERROGATORY NO. 5: Please state the full correct name, address and telephone

number of any law firms who declined to represent you with respect to the issues or allegations

raised in the Objection.

       INTERROGATORY NO. 6: Please identify any and all documentary or tangible

evidence which you plan to introduce at any trial or hearing on or with respect to the Objection.

       INTERROGATORY NO. 7: Please identify any and all telephone communications you

have had with Nationstar or any of its officers, employees or agents since March 1, 2013. In

answering the interrogatory, please provide:

       i) the date and time of the telephone call;

       ii) the telephone number called;

       iii) the full name and title of the person or persons you spoke with during the call;

       iv) the approximate length of the telephone call; and

       v) the nature, content, and topics discussed during the call.

                                                 6




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  24 of 107
              Interrogatories Propounded to the Debtors Page 6 of 12
       INTERROGATORY NO. 8: Please identify any and all communications you have had

with Nationstar or any of its officers, employees or agents since the filing of this bankruptcy

case, including verbal and written. In answering the interrogatory, please provide:

       i) the date and time of the communication;

       ii) the form of the communication (e.g., letter);

       iii) the nature, content, and topics of the communication; and

       iv) a copy of any written communication received (e.g., letters, notices, statements).

       INTERROGATORY NO. 9: Please state in detail why you filed this Chapter 13 case

(i.e., Case No. 15-83360-CRJ).

       INTERROGATORY NO. 10: Please provide the name of any person (providing their

full current address and telephone number) who assisted you in preparing or filing the pleadings

filed by you in this bankruptcy case, including, but not limited to, the drafting of legal

arguments, obtaining case law, and performing other legal research.

       INTERROGATORY NO. 11: Please identify any and all laws, bylaws, statutes, codes,

and regulations you believe that Nationstar has violated since March 1, 2013, including, but not

limited to, alleged violations since you filed this Chapter 13 case (i.e., Case No. 15-83360-CRJ).

For each “violation,” please state in detail the basis for your opinion, and provide a copy of the

relevant law, bylaw, statute, code, or regulation, along with any cases, treatises, articles,

periodicals, notes, memoranda, written opinions, expert reports, audits, or any other documents

relied upon. For each violation, please provide the name of any person (providing their full

current address and telephone number) who assisted you in forming the opinion that a violation

by Nationstar had occurred, or any other person with whom you discussed or communicated with

about the alleged “violation.”

                                                7




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  25 of 107
              Interrogatories Propounded to the Debtors Page 7 of 12
       INTERROGATORY NO. 12: Please state in detail, in your opinion, how funds from

the Loan Modification should have been applied, including, but not limited to, money paid by

you to the Chapter 13 Trustee in this Chapter 13 case (i.e., Case No. 15-83360-CRJ), and money

paid by you to Nationstar between December 15, 2015 through and including February 28, 2016.

In answering the interrogatory, please provide:

       i) the basis of your opinion;

       ii) the name of any person (providing their full current address and telephone number)

           who assisted you in forming your opinion or with whom you otherwise discussed the

           application of funds from the Loan Modification;

       iii) notes or calculations;

       iv) any books, treatises, periodicals, articles or other sources relied upon in forming your

           opinion.

       INTERROGATORY NO. 12: Please state in detail, in your opinion, what the balance

in your escrow account with Nationstar should have been on the following dates:

       a) March 1, 2013;

       b) April 1, 2013;

       c) February 10, 2014;

       d) April 1, 2014;

       e) December 15, 2015;

       f) January 1, 2016;

       g) February 26, 2016;

       h) March 2, 2016;

       i) June 1, 2016;

                                                  8




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  26 of 107
              Interrogatories Propounded to the Debtors Page 8 of 12
       j) June 27, 2016;

       k) August 1, 2016;

       l) May 3, 2017;

       m) June 7, 2017; and

       n) July 1, 2017.

For each response, please provide separately:

       i) the basis of your opinion;

       ii) the name of any person (providing their full current address and telephone number)

           who assisted you in forming your opinion or with whom you otherwise discussed the

           application of funds from the Loan Modification;

       iii) notes or calculations;

       iv) any cases, laws, statutes, regulations, books, treatises, periodicals, articles, notes,

           memoranda or other sources relied upon in forming your opinion.

       INTERROGATORY NO. 13: With respect to the loan with Nationstar against the

Property, please identify any and all direct payments that you have made for property taxes or

property insurance. In answering the interrogatory, please provide copies of payments (e.g.,

canceled checks) to Madison County for property taxes or insurance carriers for property

insurance that clearly show the dates and amounts of the payments made.

       INTERROGATORY NO. 14: Please describe any legal (including paralegal) training

or education you have received (providing the dates, courses, locations and the names of the

individuals, colleges, universities, or other entities and institutions providing the training or

education), and identify any degrees or certificates you received.



                                                 9




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  27 of 107
              Interrogatories Propounded to the Debtors Page 9 of 12
       INTERROGATORY NO. 15: Please state the name, occupation, business address and

telephone number, residence address and telephone number of each person or persons whom you

believe to have knowledge of any of the factual matters set forth in the preceding fourteen (14)

interrogatories. Please include with your response to this interrogatory, a summary of the facts

that you believe to be known by each person designated.

                                       Respectfully submitted this 25th day of August, 2017.

                                       NATIONSTAR MORTGAGE LLC

                                       /s/ Michael J. McCormick
                                       Michael J. McCormick, Esq.



McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076
(678) 281-3918
Michael.McCormick@mccalla.com
ASB-1127-C65M




                                              10




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc Doc48-7
                            61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  28 of 107
             Interrogatories Propounded to the Debtors Page 10 of 12
                                             BANKRUPTCY CASE NO. 15-83360-CRJ
                                             CHAPTER 13

                                             JUDGE: CLIFTON R. JESSUP, JR.

                                  CERTIFICATE OF SERVICE

           I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

       That on the date below, I served a copy of the foregoing INTERROGATORIES
PROPOUNDED TO THE DEBTORS on the following parties via CM/ECF and e-mail or first
class U.S. mail (postage prepaid):

Russell Nelson
120 Dublin Cir
Madison, AL 35758

Deborah Nelson
120 Dublin Cir
Madison, AL 35758

Melissa W. Larsen
521 Madison Street, Suite 201
Huntsville, AL 35801
mwlarsen67@gmail.com

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Michele.Hatcher@ch13decatur.com

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                        (date)            MICHAEL J MCCORMICK
                                          Alabama Bar No. ASB-1127-C65M
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          Phone: 678-281-3918
                                          Michael.McCormick@mccalla.com

                                               11




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc Doc48-7
                            61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  29 of 107
             Interrogatories Propounded to the Debtors Page 11 of 12
                                        12




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc Doc48-7
                            61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  30 of 107
             Interrogatories Propounded to the Debtors Page 12 of 12
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ALABAMA
                                     NORTHERN DIVISION

 IN RE:                                             )
                                                    )
 RUSSELL NELSON                                     )   CASE NO. 15-83360-CRJ
 DEBORAH NELSON                                     )
         DEBTORS.                                   )
                                                    )
 VS.                                                )
                                                    )
 NATIONSTAR MORTGAGE LLC                            )
        RESPONDENT.                                 )


   REQUEST FOR PRODUCTION OF DOCUMENTS PROPOUNDED TO THE DEBTORS

           COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

 through its counsel of record, pursuant to the Federal Rules of Civil Procedure, and the Federal

 Rules of Bankruptcy Procedure, to request the following documents from the Debtors. The

 documents listed hereunder shall be produced at the law offices of McCalla Raymer Leibert

 Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076 within thirty (30) days from the date

 hereof.

           Definitions:

           For the purposes of these requests, the following definitions are included:

           As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

 Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

 person acting or purporting to act on their behalf.

           Representatives: As used herein, the term “representative” means any and all agents,

 employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

 agents of other entities with which you have contracted.




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 63
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:22:21    Desc
                                                                                Main
                            Other
                            Document Page  31 of 107
                                          Page 1 of 7
        Person: As used herein, the term “person” means any natural individual in any capacity

 whatsoever, or any entity or organization, including divisions, departments, and other units

 therein, and shall include, but not limited to, a public or private corporation, partnership, joint

 venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

 governmental agency, commission, bureau, or department.

        Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

 Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

 2017 at docket entry 50.

        Property: As used herein, the term “Property” refers to the real property located at and

 commonly known as 120 Dublin Circle, Madison, Alabama 35758.

        Loan Modification: As used herein, the term “Loan Modification” refer to the Home

 Affordable Modification Agreement between you and Nationstar, executed by you on or before

 February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

 Date of June 1, 2016.

        Document: As used herein, the term “document” is any medium upon which intelligence

 or information can be recorded or retrieved: that includes, without limitation, the original and

 each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum

 (including any memorandum or report of a conversation), invoice, bill, order form, receipt,

 financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

 contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

 record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

 processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 63
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:22:21    Desc
                                                                                Main
                            Other
                            Document Page  32 of 107
                                          Page 2 of 7
 matter, however produced or reproduced, which is in your possession in custody of your control

 or which was, but is no longer, in your possession, custody or control.

        Communication: As used herein, the term “communication” means any oral or written

 utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

 but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

 calls, consultations, agreements, and other understandings between two or more persons.

        Identification: As used herein, the term “identification,” “identified,” or “identify,” when

 used in reference to a natural individual, requires you to state his or her full name and residence

 and business address; (b) a corporation, requires you to use the full corporate name and any

 name under which it does business, its state of incorporation, and the address of its principal state

 of business, and the addresses of all of its officers; (c) a business, requires you to state the full

 name or style under which the business is conducted, its business address or addresses, the type

 of business in which it is engaged, the geographic area in which it conducts its businesses, and

 the identity of the person or persons who own, operate or control the business; (d) a document,

 requires you to state the number and pages and nature of the document (for example, letter of

 memorandum), its title, its date, the name or names of its authors and recipients and its present

 location and custodian; (e) communication, require you, if any part of the communication was

 written, to identify the document or documents which refer to or evidence communication, and,

 to the extent that the communication was nonwritten, to identify the persons participating in the

 communication and to state the date, manner, place, and substance of the communication.

        Identification of Documents: With respect to each request, and in addition to supplying

 the information requested, you are to identify all documents that support, refer to, or evidence the

 subject matter of each request, and to your answer thereto.




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 63
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:22:21    Desc
                                                                                Main
                            Other
                            Document Page  33 of 107
                                          Page 3 of 7
        If any or all documents identified herein are no longer in your possession, custody, or

 control, because of destruction, loss, or for any other reason, then do the following with respect

 to each and such documents: (a) describe the nature of the document (for example, letter of

 memorandum);(b) state the date of the document; (c) identify the person who sent or received the

 original or copy of the document; (d) state in as much detail as possible the contents of the

 document; and (e) state the manner and date of the disposition of the document.

        If you contend that you are entitled to withhold from production any or all documents

 identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

 other grounds, then do the following with respect to each and every document:

        (a)     describe the nature of the document (for example, letter of memorandum)

        (b)     state the date of the document;

        (c)     identify the person who sent and received the original copy of the document;

        (d)     state the subject matter of the document; and

        (e)     state the basis upon which you contend that you are entitled to withhold the

                document for production.

        Or: The word “or” as used herein appearing in the interrogatories should not be read so as

 to eliminate any part of the interrogatory. But whenever applicable it should have the same

 meaning as the word “and.” For example, an interrogatory stating support or refer should read as

 “support and refer” if the answer does both and should be made.

        Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

 mortgage brokers, individuals with experience in mortgage servicing, or any other person you

 have communicated with regarding the Objection.

        REQUEST NO. 1:         Copies of any and all notes, memoranda, receipts, canceled checks,




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 63
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:22:21    Desc
                                                                                Main
                            Other
                            Document Page  34 of 107
                                          Page 4 of 7
 bank statements, lists, invoices, payment histories, records, documents or other written

 instruments of any kind, nature or type whatsoever whether said documents be contained on

 printed, film, magnetic tape, computer storage, or other form of information recordation

 whatsoever which in any way relate to the issues which are presented by the Objection,

 including, but not limited to, payments made or purportedly made to Nationstar by the Debtors.

           REQUEST NO. 2:     Copies of any and all notes, lists, memoranda, letters, statements,

 notices, records (including telephone records), documents, or other written instruments of any

 kind, nature or type whatsoever whether said documents be contained on printed, film, magnetic

 tape, computer storage, or other form of information recordation whatsoever, which in any way

 relate to the issues which are presented by the Objection, including, but not limited to, any

 communications (e.g., telephone conversations) you may have had with Nationstar, its agents or

 representatives.

           REQUEST NO. 3:     Copies of any and all notes, lists, memoranda, letters, statements,

 notices, records, documents or other written instruments of any kind, nature or type whatsoever

 whether said documents be contained on printed, film, magnetic tape, computer storage, or other

 form of information recordation whatsoever, which in any way relate to the issues which are

 presented by the Objection, including, but not limited to, any written communications received

 by you.

           REQUEST NO. 4:     Copies of any and all notes, memoranda, written opinions, expert

 opinions, legal decisions, magazine or newspaper articles, periodicals, treatises, receipts,

 canceled checks, bank statements, escrow analyses, escrow statements, lists, invoices, payment

 histories, records, communications, documents or other written instruments of any kind, nature

 or type whatsoever whether said documents be contained on printed, film, magnetic tape,




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 63
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:22:21    Desc
                                                                                Main
                            Other
                            Document Page  35 of 107
                                          Page 5 of 7
 computer storage, or other form of information recordation whatsoever which in any way relate

 to the issues which are presented by the Objection.

        REQUEST NO. 5:          Copies of any payments made to Nationstar, including, but not

 limited to, the front and back of any canceled checks (along with any notations, instructions,

 dates, amounts, and account numbers).

        REQUEST NO. 6:          Copies of any notes, letters, reports, memoranda, statements or

 other correspondence sent to Nationstar or its agents.

        REQUEST NO. 7:          Copies of any notes, letters, reports, memoranda, statements or

 other correspondence received from Nationstar or its agents.

        REQUEST NO. 8:          Copies of any notes, letters, reports, memoranda, statements or

 other correspondence received from or prepared by any third party that in any way relate to the

 issues which are presented by the Objection.

        REQUEST NO. 9:          Copies of any document you intend to rely on or introduce into

 evidence at any hearing on the Objection.

        REQUEST NO. 10: Copies of any calculations which in any way relate to the issues

 which are presented by the Objection, whether prepared or performed by you, or a third party.

        REQUEST NO. 11: A copy of the voluntary petition, schedules, statements (e.g.,

 Statement of Financial Affairs) signed by you in this case (i.e., not electronic signatures).


                                          Respectfully submitted this 29th day of August, 2017.

                                           NATIONSTAR MORTGAGE LLC

                                          /s/ Michael J. McCormick
                                            Michael J. McCormick, Esq.

  McCalla Raymer Leibert Pierce, LLC
  1544 Old Alabama Road
  Roswell, GA 30076
  (678) 281-3918
  Michael.McCormick@mccalla.com
  ASB-1127-C65M
  Case
Case     18-80037-CRJ Doc
     15-83360-CRJ13      Doc 63
                              48-7Filed
                                     Filed 10/03/18Entered
                                         08/29/17      Entered 10/03/18
                                                             08/29/17   20:57:27Desc
                                                                      09:22:21    Desc
                                                                                     Main
                                  Other
                                  DocumentPage  36 of 107
                                               Page 6 of 7
                                              BANKRUPTCY CASE NO. 15-83360-CRJ
                                              CHAPTER 13

                                              JUDGE: CLIFTON R. JESSUP, JR.

                                   CERTIFICATE OF SERVICE

            I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
 certify:

         That on the date below, I served a copy of the foregoing REQUEST FOR
 PRODUCTION OF DOCUMENTS PROPOUNDED TO THE DEBTORS on the following
 parties via CM/ECF and e-mail or first class U.S. mail (postage prepaid):

 Russell Nelson
 120 Dublin Cir
 Madison, AL 35758

 Deborah Nelson
 120 Dublin Cir
 Madison, AL 35758

 Melissa W. Larsen
 521 Madison Street, Suite 201
 Huntsville, AL 35801
 mwlarsen67@gmail.com

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602
 Michele.Hatcher@ch13decatur.com


 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
 CORRECT.

 Executed on          08/29/2017     By:    /s/ Michael J. McCormick
                         (date)            MICHAEL J MCCORMICK
                                           Alabama Bar No. ASB-1127-C65M
                                           McCalla Raymer Leibert Pierce, LLC
                                           1544 Old Alabama Road
                                           Roswell, GA 30076
                                           Phone: 678-281-3918
                                           Michael.McCormick@mccalla.com




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 63
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:22:21    Desc
                                                                                Main
                            Other
                            Document Page  37 of 107
                                          Page 7 of 7
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE:                                         )
                                                )
 RUSSELL NELSON                                 )    CASE NO. 15-83360-CRJ
 DEBORAH NELSON                                 )
         DEBTORS.                               )
                                                )
 VS.                                            )
                                                )
 NATIONSTAR MORTGAGE LLC                        )
        RESPONDENT.                             )


                            NOTICE OF SERVICE OF DISCOVERY

          COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

  through its counsel of record, pursuant to the Federal Rules of Civil Procedure, and the Federal

  Rules of Bankruptcy Procedure, to give notice that it has served upon the Debtors, through

  their counsel, the discovery listed below. Responses to the discovery listed below shall be

  produced at the law offices of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama

  Road, Roswell, GA 30076 within thirty (30) days from the date hereof.

          a) Interrogatories Propounded to the Debtors;

          b) Requests for Admissions Propounded to the Debtors; and

          c) Request for Production of Documents Propounded to the Debtors.

                                         Respectfully submitted this 25th day of August, 2017.

                                          NATIONSTAR MORTGAGE LLC

                                          /s/ Michael J. McCormick
                                          Michael J. McCormick, Esq
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          (678) 281-3918
                                          Michael.McCormick@mccalla.com
                                          ASB-1127-C65M

  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 61
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/25/17      Entered 10/03/18
                                                        08/25/17   20:57:27Desc
                                                                 16:04:01    Desc
                                                                                Main
                            Other
                            Document Page  38 of 107
                                          Page 1 of 2
                                              BANKRUPTCY CASE NO. 15-83360-CRJ
                                              CHAPTER 13

                                              JUDGE: CLIFTON R. JESSUP, JR.

                                   CERTIFICATE OF SERVICE

            I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
 certify:

        That on the date below, I served a copy of the foregoing NOTICE OF SERVICE OF
 DISCOVERY on the following parties via CM/ECF and e-mail or first class U.S. mail (postage
 prepaid):

 Russell Nelson
 120 Dublin Cir
 Madison, AL 35758

 Deborah Nelson
 120 Dublin Cir
 Madison, AL 35758

 Melissa W. Larsen
 521 Madison Street, Suite 201
 Huntsville, AL 35801
 mwlarsen67@gmail.com

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602
 Michele.Hatcher@ch13decatur.com


 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
 CORRECT.

 Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                         (date)            MICHAEL J MCCORMICK
                                           Alabama Bar No. ASB-1127-C65M
                                           McCalla Raymer Leibert Pierce, LLC
                                           1544 Old Alabama Road
                                           Roswell, GA 30076
                                           Phone: 678-281-3918
                                           Michael.McCormick@mccalla.com




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 61
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/25/17      Entered 10/03/18
                                                        08/25/17   20:57:27Desc
                                                                 16:04:01    Desc
                                                                                Main
                            Other
                            Document Page  39 of 107
                                          Page 2 of 2
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

IN RE:                                             )
                                                   )
RUSSELL NELSON                                     )   CASE NO. 15-83360-CRJ
DEBORAH NELSON                                     )
        DEBTORS.                                   )
                                                   )
VS.                                                )
                                                   )
NATIONSTAR MORTGAGE LLC                            )
       RESPONDENT.                                 )


  REQUEST FOR PRODUCTION OF DOCUMENTS PROPOUNDED TO THE DEBTORS

          COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

through its counsel of record, pursuant to the Federal Rules of Civil Procedure, and the Federal

Rules of Bankruptcy Procedure, to request the following documents from the Debtors. The

documents listed hereunder shall be produced at the law offices of McCalla Raymer Leibert

Pierce, LLC, 1544 Old Alabama Road, Roswell, GA 30076 within thirty (30) days from the date

hereof.

          Definitions:

          For the purposes of these requests, the following definitions are included:

          As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

person acting or purporting to act on their behalf.

          Representatives: As used herein, the term “representative” means any and all agents,

employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

agents of other entities with which you have contracted.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                             Other   Page  40 of 107
                Request for Production of Documents Page 1 of 7
       Person: As used herein, the term “person” means any natural individual in any capacity

whatsoever, or any entity or organization, including divisions, departments, and other units

therein, and shall include, but not limited to, a public or private corporation, partnership, joint

venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

governmental agency, commission, bureau, or department.

       Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

2017 at docket entry 50.

       Property: As used herein, the term “Property” refers to the real property located at and

commonly known as 120 Dublin Circle, Madison, Alabama 35758.

       Loan Modification: As used herein, the term “Loan Modification” refer to the Home

Affordable Modification Agreement between you and Nationstar, executed by you on or before

February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

Date of June 1, 2016.

       Document: As used herein, the term “document” is any medium upon which intelligence

or information can be recorded or retrieved: that includes, without limitation, the original and

each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum

(including any memorandum or report of a conversation), invoice, bill, order form, receipt,

financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                             Other   Page  41 of 107
                Request for Production of Documents Page 2 of 7
matter, however produced or reproduced, which is in your possession in custody of your control

or which was, but is no longer, in your possession, custody or control.

       Communication: As used herein, the term “communication” means any oral or written

utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

calls, consultations, agreements, and other understandings between two or more persons.

       Identification: As used herein, the term “identification,” “identified,” or “identify,” when

used in reference to a natural individual, requires you to state his or her full name and residence

and business address; (b) a corporation, requires you to use the full corporate name and any

name under which it does business, its state of incorporation, and the address of its principal state

of business, and the addresses of all of its officers; (c) a business, requires you to state the full

name or style under which the business is conducted, its business address or addresses, the type

of business in which it is engaged, the geographic area in which it conducts its businesses, and

the identity of the person or persons who own, operate or control the business; (d) a document,

requires you to state the number and pages and nature of the document (for example, letter of

memorandum), its title, its date, the name or names of its authors and recipients and its present

location and custodian; (e) communication, require you, if any part of the communication was

written, to identify the document or documents which refer to or evidence communication, and,

to the extent that the communication was nonwritten, to identify the persons participating in the

communication and to state the date, manner, place, and substance of the communication.

       Identification of Documents: With respect to each request, and in addition to supplying

the information requested, you are to identify all documents that support, refer to, or evidence the

subject matter of each request, and to your answer thereto.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                             Other   Page  42 of 107
                Request for Production of Documents Page 3 of 7
       If any or all documents identified herein are no longer in your possession, custody, or

control, because of destruction, loss, or for any other reason, then do the following with respect

to each and such documents: (a) describe the nature of the document (for example, letter of

memorandum);(b) state the date of the document; (c) identify the person who sent or received the

original or copy of the document; (d) state in as much detail as possible the contents of the

document; and (e) state the manner and date of the disposition of the document.

       If you contend that you are entitled to withhold from production any or all documents

identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

other grounds, then do the following with respect to each and every document:

       (a)     describe the nature of the document (for example, letter of memorandum)

       (b)     state the date of the document;

       (c)     identify the person who sent and received the original copy of the document;

       (d)     state the subject matter of the document; and

       (e)     state the basis upon which you contend that you are entitled to withhold the

               document for production.

       Or: The word “or” as used herein appearing in the interrogatories should not be read so as

to eliminate any part of the interrogatory. But whenever applicable it should have the same

meaning as the word “and.” For example, an interrogatory stating support or refer should read as

“support and refer” if the answer does both and should be made.

       Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

mortgage brokers, individuals with experience in mortgage servicing, or any other person you

have communicated with regarding the Objection.

       REQUEST NO. 1:         Copies of any and all notes, memoranda, receipts, canceled checks,




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                             Other   Page  43 of 107
                Request for Production of Documents Page 4 of 7
bank statements, lists, invoices, payment histories, records, documents or other written

instruments of any kind, nature or type whatsoever whether said documents be contained on

printed, film, magnetic tape, computer storage, or other form of information recordation

whatsoever which in any way relate to the issues which are presented by the Objection,

including, but not limited to, payments made or purportedly made to Nationstar by the Debtors.

          REQUEST NO. 2:     Copies of any and all notes, lists, memoranda, letters, statements,

notices, records (including telephone records), documents, or other written instruments of any

kind, nature or type whatsoever whether said documents be contained on printed, film, magnetic

tape, computer storage, or other form of information recordation whatsoever, which in any way

relate to the issues which are presented by the Objection, including, but not limited to, any

communications (e.g., telephone conversations) you may have had with Nationstar, its agents or

representatives.

          REQUEST NO. 3:     Copies of any and all notes, lists, memoranda, letters, statements,

notices, records, documents or other written instruments of any kind, nature or type whatsoever

whether said documents be contained on printed, film, magnetic tape, computer storage, or other

form of information recordation whatsoever, which in any way relate to the issues which are

presented by the Objection, including, but not limited to, any written communications received

by you.

          REQUEST NO. 4:     Copies of any and all notes, memoranda, written opinions, expert

opinions, legal decisions, magazine or newspaper articles, periodicals, treatises, receipts,

canceled checks, bank statements, escrow analyses, escrow statements, lists, invoices, payment

histories, records, communications, documents or other written instruments of any kind, nature

or type whatsoever whether said documents be contained on printed, film, magnetic tape,




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                             Other   Page  44 of 107
                Request for Production of Documents Page 5 of 7
computer storage, or other form of information recordation whatsoever which in any way relate

to the issues which are presented by the Objection.

       REQUEST NO. 5:          Copies of any payments made to Nationstar, including, but not

limited to, the front and back of any canceled checks (along with any notations, instructions,

dates, amounts, and account numbers).

       REQUEST NO. 6:          Copies of any notes, letters, reports, memoranda, statements or

other correspondence sent to Nationstar or its agents.

       REQUEST NO. 7:          Copies of any notes, letters, reports, memoranda, statements or

other correspondence received from Nationstar or its agents.

       REQUEST NO. 8:          Copies of any notes, letters, reports, memoranda, statements or

other correspondence received from or prepared by any third party that in any way relate to the

issues which are presented by the Objection.

       REQUEST NO. 9:          Copies of any document you intend to rely on or introduce into

evidence at any hearing on the Objection.

       REQUEST NO. 10: Copies of any calculations which in any way relate to the issues

which are presented by the Objection, whether prepared or performed by you, or a third party.

       REQUEST NO. 11: A copy of the voluntary petition, schedules, statements (e.g.,

Statement of Financial Affairs) signed by you in this case (i.e., not electronic signatures).


                                          Respectfully submitted this 25th day of August, 2017.

                                          NATIONSTAR MORTGAGE LLC

                                         /s/ Michael J. McCormick
                                           Michael J. McCormick, Esq.

 McCalla Raymer Leibert Pierce, LLC
 1544 Old Alabama Road
 Roswell, GA 30076
 (678) 281-3918
 Michael.McCormick@mccalla.com
 ASB-1127-C65M
 Case15-83360-CRJ13
Case    18-80037-CRJ Doc Doc48-7
                              61-1 Filed
                                     Filed10/03/18
                                           08/25/17 Entered
                                                      Entered10/03/18
                                                              08/25/1720:57:27
                                                                       16:04:01 Desc
                                                                                 Desc
                                 Other   Page  45 of 107
                  Request for Production of Documents Page 6 of 7
                                             BANKRUPTCY CASE NO. 15-83360-CRJ
                                             CHAPTER 13

                                             JUDGE: CLIFTON R. JESSUP, JR.

                                  CERTIFICATE OF SERVICE

           I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

        That on the date below, I served a copy of the foregoing REQUEST FOR
PRODUCTION OF DOCUMENTS PROPOUNDED TO THE DEBTORS on the following
parties via CM/ECF and e-mail or first class U.S. mail (postage prepaid):

Russell Nelson
120 Dublin Cir
Madison, AL 35758

Deborah Nelson
120 Dublin Cir
Madison, AL 35758

Melissa W. Larsen
521 Madison Street, Suite 201
Huntsville, AL 35801
mwlarsen67@gmail.com

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Michele.Hatcher@ch13decatur.com


I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                        (date)            MICHAEL J MCCORMICK
                                          Alabama Bar No. ASB-1127-C65M
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          Phone: 678-281-3918
                                          Michael.McCormick@mccalla.com




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                     Doc48-7
                          61-1 Filed
                                 Filed10/03/18
                                       08/25/17 Entered
                                                  Entered10/03/18
                                                          08/25/1720:57:27
                                                                   16:04:01 Desc
                                                                             Desc
                             Other   Page  46 of 107
                Request for Production of Documents Page 7 of 7
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

IN RE:                                            )
                                                  )
RUSSELL NELSON                                    )   CASE NO. 15-83360-CRJ
DEBORAH NELSON                                    )
        DEBTORS.                                  )
                                                  )
VS.                                               )
                                                  )
NATIONSTAR MORTGAGE LLC                           )
       RESPONDENT.                                )


              REQUEST FOR ADMISSIONS PROPOUNDED TO THE DEBTORS

         COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

through its counsel of record, to propound the following Requests for Admissions to the Debtors

pursuant to Fed. R. Civ. P. 36, applicable in this bankruptcy case via Fed. R. Bankr. P. 7036, and

requests that the Debtors admit the truth of the statements of fact stated. You are instructed that:

 1. These Requests are made pursuant to Rule 36 of the Federal Rules of Civil Procedure,
    and each of the statements of fact will be deemed admitted unless your statement in
    compliance with said Rules is timely made.
 2. Your Responses, signed and properly verified, must be delivered to the undersigned
    counsel within thirty (30) days after service of these Requests.
 3. Your Responses shall specifically deny the statement or set forth in detail the reasons why
    you cannot truthfully admit or deny the statements.
 4. If, in Response to any of the following statements, it is your position that the statement is
    true in part, you shall specify the part which is true and qualify or deny the remainder.

         Definitions:

         For the purposes of these requests, the following definitions are included:




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  47 of 107
                    Request for Admissions Page 1 of 9
       As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

person acting or purporting to act on their behalf.

       Representatives: As used herein, the term “representative” means any and all agents,

employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

agents of other entities with which you have contracted.

       Person: As used herein, the term “person” means any natural individual in any capacity

whatsoever, or any entity or organization, including divisions, departments, and other units

therein, and shall include, but not limited to, a public or private corporation, partnership, joint

venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

governmental agency, commission, bureau, or department.

       Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

2017 at docket entry 50.

       Property: As used herein, the term “Property” refers to the real property located at and

commonly known as 120 Dublin Circle, Madison, Alabama 35758.

       Loan Modification: As used herein, the term “Loan Modification” refer to the Home

Affordable Modification Agreement between you and Nationstar, executed by you on or before

February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

Date of June 1, 2016.

       Document: As used herein, the term “document” is any medium upon which intelligence

or information can be recorded or retrieved: that includes, without limitation, the original and

each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  48 of 107
                    Request for Admissions Page 2 of 9
(including any memorandum or report of a conversation), invoice, bill, order form, receipt,

financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic

matter, however produced or reproduced, which is in your possession in custody of your control

or which was, but is no longer, in your possession, custody or control.

       Communication: As used herein, the term “communication” means any oral or written

utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

calls, consultations, agreements, and other understandings between two or more persons.

       Identification: As used herein, the term “identification,” “identified,” or “identify,” when

used in reference to a natural individual, requires you to state his or her full name and residence

and business address; (b) a corporation, requires you to use the full corporate name and any

name under which it does business, its state of incorporation, and the address of its principal state

of business, and the addresses of all of its officers; (c) a business, requires you to state the full

name or style under which the business is conducted, its business address or addresses, the type

of business in which it is engaged, the geographic area in which it conducts its businesses, and

the identity of the person or persons who own, operate or control the business; (d) a document,

requires you to state the number and pages and nature of the document (for example, letter of

memorandum), its title, its date, the name or names of its authors and recipients and its present

location and custodian; (e) communication, require you, if any part of the communication was

written, to identify the document or documents which refer to or evidence communication, and,




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  49 of 107
                    Request for Admissions Page 3 of 9
to the extent that the communication was nonwritten, to identify the persons participating in the

communication and to state the date, manner, place, and substance of the communication.

       Identification of Documents: With respect to each request, and in addition to supplying

the information requested, you are to identify all documents that support, refer to, or evidence the

subject matter of each request, and to your answer thereto.

       If any or all documents identified herein are no longer in your possession, custody, or

control, because of destruction, loss, or for any other reason, then do the following with respect

to each and such documents: (a) describe the nature of the document (for example, letter of

memorandum);(b) state the date of the document; (c) identify the person who sent or received the

original or copy of the document; (d) state in as much detail as possible the contents of the

document; and (e) state the manner and date of the disposition of the document.

       If you contend that you are entitled to withhold from production any or all documents

identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

other grounds, then do the following with respect to each and every document:

       (a)     describe the nature of the document (for example, letter of memorandum)

       (b)     state the date of the document;

       (c)     identify the person who sent and received the original copy of the document;

       (d)     state the subject matter of the document; and

       (e)     state the basis upon which you contend that you are entitled to withhold the

               document for production.

       Or: The word “or” as used herein appearing in the interrogatories should not be read so as

to eliminate any part of the interrogatory. But whenever applicable it should have the same




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  50 of 107
                    Request for Admissions Page 4 of 9
meaning as the word “and.” For example, an interrogatory stating support or refer should read as

“support and refer” if the answer does both and should be made.

       Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

mortgage brokers, individuals with experience in mortgage servicing, or any other person you

have communicated with regarding the Objection.


   1. This bankruptcy case (i.e., 15-83360-CRJ) was filed on December 15, 2015.

   2. Your principal residence is 120 Dublin Circle, Madison, Alabama, 35758.

   3. You received a document entitled Annual Escrow Account Disclosure Statement from
      Nationstar dated February 7, 2014.

   4. You received a document entitled Annual Escrow Account Disclosure Statement from
      Nationstar dated February 19, 2015.

   5. You received a letter dated November 30, 2015 from Eric Daniels, Customer Relations
      Specialist, at Nationstar Mortgage LLC.

   6. You listed the Property (see definitions above) on Schedule A in this bankruptcy case
      with a value of $306,100.

   7. You listed “Nationstar Mortgage” on Schedule D in this bankruptcy case (i.e., 15-83360-
      CRJ).

   8. You signed the Schedules in this bankruptcy case.

   9. You have made at least one (1) mortgage payment to Nationstar since March 1, 2013.

   10. On or about February 19, 2016, you signed a document entitled “Home Affordable
       Modification Agreement.”

   11. On or about February 19, 2016, you signed a document entitled “Agreement to Maintain
       Escrow Account”.

   12. Nationstar filed a proof of claim in this bankruptcy case on or about April 11, 2016
       (Claim #17).

   13. Nationstar indicated on its proof of claim (Claim #17) in this bankruptcy case that the
       balance in your escrow account on the date this bankruptcy case was filed (i.e., December
       15, 2015) was -$205.08. (See Form 410A attached to Claim #17).



 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  51 of 107
                    Request for Admissions Page 5 of 9
   14. Nationstar included $205.08 on the line for “Escrow Deficiency for funds advanced line”
       in Part 3 of Form 410A attached to the proof of claim (Claim #17) filed in this
       bankruptcy case.

   15. Nationstar included $1,338.93 on the line for “Projected Escrow Shortage” in Part 3 of
       Form 410A attached to the proof of claim (Claim #17) filed in this bankruptcy case.

   16. Nationstar included $278.33 on the line for “Monthly escrow” in Part 4 of Form 410A
       attached to the proof of claim (Claim #17) filed in this bankruptcy case.

   17. The escrow account disclosure statement attached to Claim #17 was performed pursuant
       to 12 CFR § 1024.17.

   18. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on June
       21, 2016.

   19. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
       case by Nationstar on June 21, 2016.

   20. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
       June 21, 2016 stated the “New total payment” effective August 1, 2016 would be
       $1,505.20.

   21. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on June 21, 2016 was an escrow account disclosure statement dated March 2,
       2016.

   22. You received a copy of the escrow account disclosure statement dated March 2, 2016 that
       was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on June 21, 2016.

   23. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on August
       4, 2016.

   24. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
       case by Nationstar on August 4, 2016.

   25. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
       August 4, 2016 stated the “New total payment” effective September 1, 2016 would be
       $1,384.61.

   26. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on August 4 was an escrow account disclosure statement dated June 27, 2016.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  52 of 107
                    Request for Admissions Page 6 of 9
   27. You received a copy of the escrow account disclosure statement dated June 27, 2016 that
       was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on August 4, 2016.

   28. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on May
       31, 2017.

   29. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
       case by Nationstar on May 31, 2017.

   30. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
       May 31, 2017 stated the “New total payment” effective July 1, 2017 would be $1,406.36.

   31. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on May 31, 2017 was an escrow account disclosure statement dated May 3,
       2017.

   32. You received a copy of the escrow account disclosure statement dated May 3, 2017 that
       was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
       Nationstar on May 31, 2017.

   33. You have not made any payments in the amount of $1,505.20 to Nationstar.

   34. You have not terminated your attorney in this bankruptcy case, Melissa W. Larsen.

   35. You have not retained any other attorneys to represent you in this bankruptcy case other
       than Melissa W. Larsen.

   36. The Mortgage attached to Claim #17 in this bankruptcy case lists the Property as securing
       a Note dated March 20, 2007.

   37. Section 3 of the Mortgage (under the heading UNIFORM COVENANTS) attached to
       Claim #17 in this bankruptcy case contains the following language:

              If there is a shortage of Funds held in escrow, as defined under
              RESPA, Lender shall notify Borrower as required by RESPA, and
              Borrower shall pay to Lender the amount necessary to make up the
              shortage in accordance with RESPA, but in no more than 12
              monthly payments.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  53 of 107
                    Request for Admissions Page 7 of 9
                                Respectfully submitted this 25th day of August, 2017.

                                NATIONSTAR MORTGAGE LLC

                                     /s/ Michael J. McCormick
                                     Michael J. McCormick, Esq.



McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076
(678) 281-3918
Michael.McCormick@mccalla.com
ASB-1127-C65M




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  54 of 107
                    Request for Admissions Page 8 of 9
                                             BANKRUPTCY CASE NO. 15-83360-CRJ
                                             CHAPTER 13

                                             JUDGE: CLIFTON R. JESSUP, JR.

                                  CERTIFICATE OF SERVICE

           I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

       That on the date below, I served a copy of the foregoing REQUEST FOR ADMISSIONS
PROPOUNDED TO THE DEBTORS on the following parties via CM/ECF and e-mail or first
class U.S. mail (postage prepaid):

Russell Nelson
120 Dublin Cir
Madison, AL 35758

Deborah Nelson
120 Dublin Cir
Madison, AL 35758

Melissa W. Larsen
521 Madison Street, Suite 201
Huntsville, AL 35801
mwlarsen67@gmail.com

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Michele.Hatcher@ch13decatur.com


I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                        (date)            MICHAEL J MCCORMICK
                                          Alabama Bar No. ASB-1127-C65M
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          Phone: 678-281-3918
                                          Michael.McCormick@mccalla.com




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        61-2 Filed
                               Filed10/03/18
                                     08/25/17 Entered
                                                Entered10/03/18
                                                        08/25/1720:57:27
                                                                 16:04:01 Desc
                                                                           Desc
                          Other    Page  55 of 107
                    Request for Admissions Page 9 of 9
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN RE:                                            )
                                                  )
RUSSELL NELSON                                    )   CASE NO. 15-83360-CRJ
DEBORAH NELSON                                    )
        DEBTORS.                                  )
                                                  )
VS.                                               )
                                                  )
NATIONSTAR MORTGAGE LLC                           )
       RESPONDENT.                                )


                   INTERROGATORIES PROPOUNDED TO THE DEBTORS

         COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

through its counsel of record, pursuant to the Rule 33 of the Federal Rule of Civil Procedure, to

serve the attached Interrogatories Propounded to the Debtors, to be answered in writing under the

oath within thirty (30) days after date of service.

         Pursuant to Rules 26-33 of the Federal Rules of Civil Procedure, you shall answer each of

the following interrogatories under oath, in writing, separately, in the fullest detail possible, and

in accordance with the definitions and instructions set forth below. The answers shall be signed

by the person making them, and a copy of the answers, together with your objections, if any,

should be served no longer than thirty (30) days after the service of these interrogatories.

         Furthermore, you are under the duty to seasonably supplement your responses with

respect to any interrogatories addressed to (1) the identity and location of people having

knowledge of discoverable matters; and (2) the identity of each person expected to be called as a

witness at any trial or hearing in this bankruptcy proceeding, the subject matter on which he is to

testify, and the substance of this testimony. In addition, you are under the duty to amend a prior

                                                  1




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  56 of 107
              Interrogatories Propounded to the Debtors Page 1 of 12
response if you obtain information on the basis of which you know that the response was

incorrect when made, or that the response, though correct when made, is no longer true, and the

circumstances of such is that the failure to amend that response is, in substance, a knowing

concealment.

       Definitions:

       For the purposes of these interrogatories, the following definitions are included:

       As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

person acting or purporting to act on their behalf.

       Representatives: As used herein, the term “representative” means any and all agents,

employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

agents of other entities with which you have contracted.

       Person: As used herein, the term “person” means any natural individual in any capacity

whatsoever, or any entity or organization, including divisions, departments, and other units

therein, and shall include, but not limited to, a public or private corporation, partnership, joint

venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

governmental agency, commission, bureau, or department.

       Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

2017 at docket entry 50.

       Property: As used herein, the term “Property” refers to the real property located at and

commonly known as 120 Dublin Circle, Madison, Alabama 35758.



                                                 2




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  57 of 107
              Interrogatories Propounded to the Debtors Page 2 of 12
       Loan Modification: As used herein, the term “Loan Modification” refer to the Home

Affordable Modification Agreement between you and Nationstar, executed by you on or before

February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

Date of June 1, 2016.

       Document: As used herein, the term “document” is any medium upon which intelligence

or information can be recorded or retrieved: that includes, without limitation, the original and

each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum

(including any memorandum or report of a conversation), invoice, bill, order form, receipt,

financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic

matter, however produced or reproduced, which is in your possession in custody of your control

or which was, but is no longer, in your possession, custody or control.

       Communication: As used herein, the term “communication” means any oral or written

utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

calls, consultations, agreements, and other understandings between two or more persons.

       Identification: As used herein, the term “identification,” “identified,” or “identify,” when

used in reference to a natural individual, requires you to state his or her full name and residence

and business address; (b) a corporation, requires you to use the full corporate name and any

name under which it does business, its state of incorporation, and the address of its principal state

of business, and the addresses of all of its officers; (c) a business, requires you to state the full

                                                 3




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  58 of 107
              Interrogatories Propounded to the Debtors Page 3 of 12
name or style under which the business is conducted, its business address or addresses, the type

of business in which it is engaged, the geographic area in which it conducts its businesses, and

the identity of the person or persons who own, operate or control the business; (d) a document,

requires you to state the number and pages and nature of the document (for example, letter of

memorandum), its title, its date, the name or names of its authors and recipients and its present

location and custodian; (e) communication, require you, if any part of the communication was

written, to identify the document or documents which refer to or evidence communication, and,

to the extent that the communication was nonwritten, to identify the persons participating in the

communication and to state the date, manner, place, and substance of the communication.

       Identification of Documents: With respect to each request, and in addition to supplying

the information requested, you are to identify all documents that support, refer to, or evidence the

subject matter of each request, and to your answer thereto.

       If any or all documents identified herein are no longer in your possession, custody, or

control, because of destruction, loss, or for any other reason, then do the following with respect

to each and such documents: (a) describe the nature of the document (for example, letter of

memorandum);(b) state the date of the document; (c) identify the person who sent or received the

original or copy of the document; (d) state in as much detail as possible the contents of the

document; and (e) state the manner and date of the disposition of the document.

       If you contend that you are entitled to withhold from production any or all documents

identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

other grounds, then do the following with respect to each and every document:

       (a)     describe the nature of the document (for example, letter of memorandum)

       (b)     state the date of the document;

                                                 4




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  59 of 107
              Interrogatories Propounded to the Debtors Page 4 of 12
       (c)     identify the person who sent and received the original copy of the document;

       (d)     state the subject matter of the document; and

       (e)     state the basis upon which you contend that you are entitled to withhold the

               document for production.

       Or: The word “or” as used herein appearing in the interrogatories should not be read so as

to eliminate any part of the interrogatory. But whenever applicable it should have the same

meaning as the word “and.” For example, an interrogatory stating support or refer should read as

“support and refer” if the answer does both and should be made.

       Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

mortgage brokers, individuals with experience in mortgage servicing, or any other person you

have communicated with regarding the Objection.

       Contention of Interrogatories: You are instructed that when an interrogatory requires you

to state the basis of a particular claim, contention, potential violation, or allegation, state the

identity of each and every communication and each and every legal theory that you think

supports, refers to, or evidence such claim, contention, violation, or allegation.

       INTERROGATORIES:

       INTERROGATORY NO. 1: Please state the full correct name, address and telephone

number of the person answering the interrogatories. Please likewise list the name, address and

telephone number of any other persons consulted in obtaining the information requested in

responding to these interrogatories.

       INTERROGATORY NO. 2: Please provide the address and approximate value of any

real property owned by you other than the Property. Please likewise list the name, address and



                                                  5




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  60 of 107
              Interrogatories Propounded to the Debtors Page 5 of 12
telephone number of any mortgage companies or other creditors with a lien against these

properties.

       INTERROGATORY NO. 3: Please identify each person (providing their full current

address and telephone number) to whom you will or may call as a witness at any and all trials or

hearings on or with respect to the Objection, and state separately the facts, occurrences or

opinions that each witness is expected to testify about, and the grounds for such knowledge.

       INTERROGATORY NO. 4: Please state the full correct name, address and telephone

number of any law firms, attorneys and law firm employees whom you met with or

communicated with regarding any of the issues or allegations raised in the Objection, and state

which attorneys you met with for the purpose of representing you with respect to the Objection.

       INTERROGATORY NO. 5: Please state the full correct name, address and telephone

number of any law firms who declined to represent you with respect to the issues or allegations

raised in the Objection.

       INTERROGATORY NO. 6: Please identify any and all documentary or tangible

evidence which you plan to introduce at any trial or hearing on or with respect to the Objection.

       INTERROGATORY NO. 7: Please identify any and all telephone communications you

have had with Nationstar or any of its officers, employees or agents since March 1, 2013. In

answering the interrogatory, please provide:

       i) the date and time of the telephone call;

       ii) the telephone number called;

       iii) the full name and title of the person or persons you spoke with during the call;

       iv) the approximate length of the telephone call; and

       v) the nature, content, and topics discussed during the call.

                                                 6




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  61 of 107
              Interrogatories Propounded to the Debtors Page 6 of 12
       INTERROGATORY NO. 8: Please identify any and all communications you have had

with Nationstar or any of its officers, employees or agents since the filing of this bankruptcy

case, including verbal and written. In answering the interrogatory, please provide:

       i) the date and time of the communication;

       ii) the form of the communication (e.g., letter);

       iii) the nature, content, and topics of the communication; and

       iv) a copy of any written communication received (e.g., letters, notices, statements).

       INTERROGATORY NO. 9: Please state in detail why you filed this Chapter 13 case

(i.e., Case No. 15-83360-CRJ).

       INTERROGATORY NO. 10: Please provide the name of any person (providing their

full current address and telephone number) who assisted you in preparing or filing the pleadings

filed by you in this bankruptcy case, including, but not limited to, the drafting of legal

arguments, obtaining case law, and performing other legal research.

       INTERROGATORY NO. 11: Please identify any and all laws, bylaws, statutes, codes,

and regulations you believe that Nationstar has violated since March 1, 2013, including, but not

limited to, alleged violations since you filed this Chapter 13 case (i.e., Case No. 15-83360-CRJ).

For each “violation,” please state in detail the basis for your opinion, and provide a copy of the

relevant law, bylaw, statute, code, or regulation, along with any cases, treatises, articles,

periodicals, notes, memoranda, written opinions, expert reports, audits, or any other documents

relied upon. For each violation, please provide the name of any person (providing their full

current address and telephone number) who assisted you in forming the opinion that a violation

by Nationstar had occurred, or any other person with whom you discussed or communicated with

about the alleged “violation.”

                                                7




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  62 of 107
              Interrogatories Propounded to the Debtors Page 7 of 12
       INTERROGATORY NO. 12: Please state in detail, in your opinion, how funds from

the Loan Modification should have been applied, including, but not limited to, money paid by

you to the Chapter 13 Trustee in this Chapter 13 case (i.e., Case No. 15-83360-CRJ), and money

paid by you to Nationstar between December 15, 2015 through and including February 28, 2016.

In answering the interrogatory, please provide:

       i) the basis of your opinion;

       ii) the name of any person (providing their full current address and telephone number)

           who assisted you in forming your opinion or with whom you otherwise discussed the

           application of funds from the Loan Modification;

       iii) notes or calculations;

       iv) any books, treatises, periodicals, articles or other sources relied upon in forming your

           opinion.

       INTERROGATORY NO. 12: Please state in detail, in your opinion, what the balance

in your escrow account with Nationstar should have been on the following dates:

       a) March 1, 2013;

       b) April 1, 2013;

       c) February 10, 2014;

       d) April 1, 2014;

       e) December 15, 2015;

       f) January 1, 2016;

       g) February 26, 2016;

       h) March 2, 2016;

       i) June 1, 2016;

                                                  8




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  63 of 107
              Interrogatories Propounded to the Debtors Page 8 of 12
       j) June 27, 2016;

       k) August 1, 2016;

       l) May 3, 2017;

       m) June 7, 2017; and

       n) July 1, 2017.

For each response, please provide separately:

       i) the basis of your opinion;

       ii) the name of any person (providing their full current address and telephone number)

           who assisted you in forming your opinion or with whom you otherwise discussed the

           application of funds from the Loan Modification;

       iii) notes or calculations;

       iv) any cases, laws, statutes, regulations, books, treatises, periodicals, articles, notes,

           memoranda or other sources relied upon in forming your opinion.

       INTERROGATORY NO. 13: With respect to the loan with Nationstar against the

Property, please identify any and all direct payments that you have made for property taxes or

property insurance. In answering the interrogatory, please provide copies of payments (e.g.,

canceled checks) to Madison County for property taxes or insurance carriers for property

insurance that clearly show the dates and amounts of the payments made.

       INTERROGATORY NO. 14: Please describe any legal (including paralegal) training

or education you have received (providing the dates, courses, locations and the names of the

individuals, colleges, universities, or other entities and institutions providing the training or

education), and identify any degrees or certificates you received.



                                                 9




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc  Doc48-7
                             61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  64 of 107
              Interrogatories Propounded to the Debtors Page 9 of 12
       INTERROGATORY NO. 15: Please state the name, occupation, business address and

telephone number, residence address and telephone number of each person or persons whom you

believe to have knowledge of any of the factual matters set forth in the preceding fourteen (14)

interrogatories. Please include with your response to this interrogatory, a summary of the facts

that you believe to be known by each person designated.

                                       Respectfully submitted this 25th day of August, 2017.

                                       NATIONSTAR MORTGAGE LLC

                                       /s/ Michael J. McCormick
                                       Michael J. McCormick, Esq.



McCalla Raymer Leibert Pierce, LLC
1544 Old Alabama Road
Roswell, GA 30076
(678) 281-3918
Michael.McCormick@mccalla.com
ASB-1127-C65M




                                              10




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc Doc48-7
                            61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  65 of 107
             Interrogatories Propounded to the Debtors Page 10 of 12
                                             BANKRUPTCY CASE NO. 15-83360-CRJ
                                             CHAPTER 13

                                             JUDGE: CLIFTON R. JESSUP, JR.

                                  CERTIFICATE OF SERVICE

           I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
certify:

       That on the date below, I served a copy of the foregoing INTERROGATORIES
PROPOUNDED TO THE DEBTORS on the following parties via CM/ECF and e-mail or first
class U.S. mail (postage prepaid):

Russell Nelson
120 Dublin Cir
Madison, AL 35758

Deborah Nelson
120 Dublin Cir
Madison, AL 35758

Melissa W. Larsen
521 Madison Street, Suite 201
Huntsville, AL 35801
mwlarsen67@gmail.com

Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602
Michele.Hatcher@ch13decatur.com

I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on          08/25/2017     By:    /s/ Michael J. McCormick
                        (date)            MICHAEL J MCCORMICK
                                          Alabama Bar No. ASB-1127-C65M
                                          McCalla Raymer Leibert Pierce, LLC
                                          1544 Old Alabama Road
                                          Roswell, GA 30076
                                          Phone: 678-281-3918
                                          Michael.McCormick@mccalla.com

                                               11




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc Doc48-7
                            61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  66 of 107
             Interrogatories Propounded to the Debtors Page 11 of 12
                                        12




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc Doc48-7
                            61-3 Filed
                                   Filed10/03/18
                                         08/25/17 Entered
                                                    Entered10/03/18
                                                            08/25/1720:57:27
                                                                     16:04:01 Desc
                                                                               Desc
                               Other   Page  67 of 107
             Interrogatories Propounded to the Debtors Page 12 of 12
                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

 IN RE:                                            )
                                                   )
 RUSSELL NELSON                                    )   CASE NO. 15-83360-CRJ
 DEBORAH NELSON                                    )
         DEBTORS.                                  )
                                                   )
 VS.                                               )
                                                   )
 NATIONSTAR MORTGAGE LLC                           )
        RESPONDENT.                                )


               REQUEST FOR ADMISSIONS PROPOUNDED TO THE DEBTORS

          COMES NOW Respondent Nationstar Mortgage LLC (herein, “Nationstar”), by and

 through its counsel of record, to propound the following Requests for Admissions to the Debtors

 pursuant to Fed. R. Civ. P. 36, applicable in this bankruptcy case via Fed. R. Bankr. P. 7036, and

 requests that the Debtors admit the truth of the statements of fact stated. You are instructed that:

   1. These Requests are made pursuant to Rule 36 of the Federal Rules of Civil Procedure,
      and each of the statements of fact will be deemed admitted unless your statement in
      compliance with said Rules is timely made.
   2. Your Responses, signed and properly verified, must be delivered to the undersigned
      counsel within thirty (30) days after service of these Requests.
   3. Your Responses shall specifically deny the statement or set forth in detail the reasons why
      you cannot truthfully admit or deny the statements.
   4. If, in Response to any of the following statements, it is your position that the statement is
      true in part, you shall specify the part which is true and qualify or deny the remainder.

          Definitions:

          For the purposes of these requests, the following definitions are included:




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  68 of 107
                                          Page 1 of 9
        As used herein, the terms “you,” “your,” or “yourself” refer to Russell Nelson, Deborah

 Nelson, and any and all of their employees, agents, representatives, and attorneys, and each

 person acting or purporting to act on their behalf.

        Representatives: As used herein, the term “representative” means any and all agents,

 employees, attorneys, or other persons acting on your behalf, including, but not limited to, all

 agents of other entities with which you have contracted.

        Person: As used herein, the term “person” means any natural individual in any capacity

 whatsoever, or any entity or organization, including divisions, departments, and other units

 therein, and shall include, but not limited to, a public or private corporation, partnership, joint

 venture, voluntary of unincorporated association, organization, proprietorship, trust, estate,

 governmental agency, commission, bureau, or department.

        Objection: As used herein, the term “Objection” refers to the Debtors’ Objection to

 Nationstar’s Mortgage Payment Change filed by the Debtors in this case (15-83360) on June 27,

 2017 at docket entry 50.

        Property: As used herein, the term “Property” refers to the real property located at and

 commonly known as 120 Dublin Circle, Madison, Alabama 35758.

        Loan Modification: As used herein, the term “Loan Modification” refer to the Home

 Affordable Modification Agreement between you and Nationstar, executed by you on or before

 February 19, 2016, with new principal balance of $214,700.56, and with Modification Effective

 Date of June 1, 2016.

        Document: As used herein, the term “document” is any medium upon which intelligence

 or information can be recorded or retrieved: that includes, without limitation, the original and

 each copy regardless of origin or location of any book, pamphlet, periodical, letter, memorandum




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  69 of 107
                                          Page 2 of 9
 (including any memorandum or report of a conversation), invoice, bill, order form, receipt,

 financial statement, accounting entry, diary, calendar, telex, telegram, cable, report, record,

 contract, agreement, study, handwritten note, draft, working paper, chart, paper, print, laboratory

 record, drawing sketch, graph, index, list, tape, photograph, microfilm, data sheet, data

 processing card, or any other written, recorded, transcribed, punched, taped, filmed or graphic

 matter, however produced or reproduced, which is in your possession in custody of your control

 or which was, but is no longer, in your possession, custody or control.

        Communication: As used herein, the term “communication” means any oral or written

 utterance, notation, or statement of any nature whatsoever by and to whomever made, including,

 but not limited to, correspondence, conversations, dialogues, discussions, interviews, telephone

 calls, consultations, agreements, and other understandings between two or more persons.

        Identification: As used herein, the term “identification,” “identified,” or “identify,” when

 used in reference to a natural individual, requires you to state his or her full name and residence

 and business address; (b) a corporation, requires you to use the full corporate name and any

 name under which it does business, its state of incorporation, and the address of its principal state

 of business, and the addresses of all of its officers; (c) a business, requires you to state the full

 name or style under which the business is conducted, its business address or addresses, the type

 of business in which it is engaged, the geographic area in which it conducts its businesses, and

 the identity of the person or persons who own, operate or control the business; (d) a document,

 requires you to state the number and pages and nature of the document (for example, letter of

 memorandum), its title, its date, the name or names of its authors and recipients and its present

 location and custodian; (e) communication, require you, if any part of the communication was

 written, to identify the document or documents which refer to or evidence communication, and,




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  70 of 107
                                          Page 3 of 9
 to the extent that the communication was nonwritten, to identify the persons participating in the

 communication and to state the date, manner, place, and substance of the communication.

        Identification of Documents: With respect to each request, and in addition to supplying

 the information requested, you are to identify all documents that support, refer to, or evidence the

 subject matter of each request, and to your answer thereto.

        If any or all documents identified herein are no longer in your possession, custody, or

 control, because of destruction, loss, or for any other reason, then do the following with respect

 to each and such documents: (a) describe the nature of the document (for example, letter of

 memorandum);(b) state the date of the document; (c) identify the person who sent or received the

 original or copy of the document; (d) state in as much detail as possible the contents of the

 document; and (e) state the manner and date of the disposition of the document.

        If you contend that you are entitled to withhold from production any or all documents

 identified herein on the basis of the attorney-client privilege, the work product doctrine, or any

 other grounds, then do the following with respect to each and every document:

        (a)     describe the nature of the document (for example, letter of memorandum)

        (b)     state the date of the document;

        (c)     identify the person who sent and received the original copy of the document;

        (d)     state the subject matter of the document; and

        (e)     state the basis upon which you contend that you are entitled to withhold the

                document for production.

        Or: The word “or” as used herein appearing in the interrogatories should not be read so as

 to eliminate any part of the interrogatory. But whenever applicable it should have the same




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  71 of 107
                                          Page 4 of 9
 meaning as the word “and.” For example, an interrogatory stating support or refer should read as

 “support and refer” if the answer does both and should be made.

        Third Party: As used herein, the term “Third Party” includes accountants, actuaries,

 mortgage brokers, individuals with experience in mortgage servicing, or any other person you

 have communicated with regarding the Objection.


    1. This bankruptcy case (i.e., 15-83360-CRJ) was filed on December 15, 2015.

    2. Your principal residence is 120 Dublin Circle, Madison, Alabama, 35758.

    3. You received a document entitled Annual Escrow Account Disclosure Statement from
       Nationstar dated February 7, 2014.

    4. You received a document entitled Annual Escrow Account Disclosure Statement from
       Nationstar dated February 19, 2015.

    5. You received a letter dated November 30, 2015 from Eric Daniels, Customer Relations
       Specialist, at Nationstar Mortgage LLC.

    6. You listed the Property (see definitions above) on Schedule A in this bankruptcy case
       with a value of $306,100.

    7. You listed “Nationstar Mortgage” on Schedule D in this bankruptcy case (i.e., 15-83360-
       CRJ).

    8. You signed the Schedules in this bankruptcy case.

    9. You have made at least one (1) mortgage payment to Nationstar since March 1, 2013.

    10. On or about February 19, 2016, you signed a document entitled “Home Affordable
        Modification Agreement.”

    11. On or about February 19, 2016, you signed a document entitled “Agreement to Maintain
        Escrow Account”.

    12. Nationstar filed a proof of claim in this bankruptcy case on or about April 11, 2016
        (Claim #17).

    13. Nationstar indicated on its proof of claim (Claim #17) in this bankruptcy case that the
        balance in your escrow account on the date this bankruptcy case was filed (i.e., December
        15, 2015) was -$205.08. (See Form 410A attached to Claim #17).



  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  72 of 107
                                          Page 5 of 9
    14. Nationstar included $205.08 on the line for “Escrow Deficiency for funds advanced line”
        in Part 3 of Form 410A attached to the proof of claim (Claim #17) filed in this
        bankruptcy case.

    15. Nationstar included $1,338.93 on the line for “Projected Escrow Shortage” in Part 3 of
        Form 410A attached to the proof of claim (Claim #17) filed in this bankruptcy case.

    16. Nationstar included $278.33 on the line for “Monthly escrow” in Part 4 of Form 410A
        attached to the proof of claim (Claim #17) filed in this bankruptcy case.

    17. The escrow account disclosure statement attached to Claim #17 was performed pursuant
        to 12 CFR § 1024.17.

    18. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on June
        21, 2016.

    19. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
        case by Nationstar on June 21, 2016.

    20. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
        June 21, 2016 stated the “New total payment” effective August 1, 2016 would be
        $1,505.20.

    21. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
        Nationstar on June 21, 2016 was an escrow account disclosure statement dated March 2,
        2016.

    22. You received a copy of the escrow account disclosure statement dated March 2, 2016 that
        was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
        Nationstar on June 21, 2016.

    23. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on August
        4, 2016.

    24. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
        case by Nationstar on August 4, 2016.

    25. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
        August 4, 2016 stated the “New total payment” effective September 1, 2016 would be
        $1,384.61.

    26. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
        Nationstar on August 4 was an escrow account disclosure statement dated June 27, 2016.




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  73 of 107
                                          Page 6 of 9
    27. You received a copy of the escrow account disclosure statement dated June 27, 2016 that
        was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
        Nationstar on August 4, 2016.

    28. Nationstar filed a Notice of Mortgage Payment Change in this bankruptcy case on May
        31, 2017.

    29. You received a copy of the Notice of Mortgage Payment Change filed in this bankruptcy
        case by Nationstar on May 31, 2017.

    30. The Notice of Mortgage Payment Change filed in this bankruptcy case by Nationstar on
        May 31, 2017 stated the “New total payment” effective July 1, 2017 would be $1,406.36.

    31. Attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
        Nationstar on May 31, 2017 was an escrow account disclosure statement dated May 3,
        2017.

    32. You received a copy of the escrow account disclosure statement dated May 3, 2017 that
        was attached to the Notice of Mortgage Payment Change filed in this bankruptcy case by
        Nationstar on May 31, 2017.

    33. You have not made any payments in the amount of $1,505.20 to Nationstar.

    34. You have not terminated your attorney in this bankruptcy case, Melissa W. Larsen.

    35. You have not retained any other attorneys to represent you in this bankruptcy case other
        than Melissa W. Larsen.

    36. The Mortgage attached to Claim #17 in this bankruptcy case lists the Property as securing
        a Note dated March 20, 2007.

    37. Section 3 of the Mortgage (under the heading UNIFORM COVENANTS) attached to
        Claim #17 in this bankruptcy case contains the following language:

               If there is a shortage of Funds held in escrow, as defined under
               RESPA, Lender shall notify Borrower as required by RESPA, and
               Borrower shall pay to Lender the amount necessary to make up the
               shortage in accordance with RESPA, but in no more than 12
               monthly payments.




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  74 of 107
                                          Page 7 of 9
                                 Respectfully submitted this 29th day of August, 2017.

                                 NATIONSTAR MORTGAGE LLC

                                      /s/ Michael J. McCormick
                                      Michael J. McCormick, Esq.



 McCalla Raymer Leibert Pierce, LLC
 1544 Old Alabama Road
 Roswell, GA 30076
 (678) 281-3918
 Michael.McCormick@mccalla.com
 ASB-1127-C65M




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  75 of 107
                                          Page 8 of 9
                                              BANKRUPTCY CASE NO. 15-83360-CRJ
                                              CHAPTER 13

                                              JUDGE: CLIFTON R. JESSUP, JR.

                                   CERTIFICATE OF SERVICE

            I, Michael J. McCormick, at 1544 Old Alabama Road, Roswell, Georgia 30076-2102,
 certify:

        That on the date below, I served a copy of the foregoing REQUEST FOR ADMISSIONS
 PROPOUNDED TO THE DEBTORS on the following parties via CM/ECF and e-mail or first
 class U.S. mail (postage prepaid):

 Russell Nelson
 120 Dublin Cir
 Madison, AL 35758

 Deborah Nelson
 120 Dublin Cir
 Madison, AL 35758

 Melissa W. Larsen
 521 Madison Street, Suite 201
 Huntsville, AL 35801
 mwlarsen67@gmail.com

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602
 Michele.Hatcher@ch13decatur.com


 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
 CORRECT.

 Executed on          08/29/2017     By:    /s/ Michael J. McCormick
                         (date)            MICHAEL J MCCORMICK
                                           Alabama Bar No. ASB-1127-C65M
                                           McCalla Raymer Leibert Pierce, LLC
                                           1544 Old Alabama Road
                                           Roswell, GA 30076
                                           Phone: 678-281-3918
                                           Michael.McCormick@mccalla.com




  Case
Case    18-80037-CRJ Doc
     15-83360-CRJ13  Doc 64
                         48-7Filed
                                Filed 10/03/18Entered
                                    08/29/17      Entered 10/03/18
                                                        08/29/17   20:57:27Desc
                                                                 09:24:30    Desc
                                                                                Main
                            Other
                            Document Page  76 of 107
                                          Page 9 of 9
(Page 1 of 6)




                Case 18-80037-CRJ   Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                           Other Page 77 of 107
(Page 2 of 6)




                Case 18-80037-CRJ   Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                           Other Page 78 of 107
(Page 3 of 6)




                Case 18-80037-CRJ   Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                           Other Page 79 of 107
(Page 4 of 6)




                Case 18-80037-CRJ   Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                           Other Page 80 of 107
(Page 5 of 6)




                Case 18-80037-CRJ   Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                           Other Page 81 of 107
(Page 6 of 6)




                Case 18-80037-CRJ   Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27   Desc
                                           Other Page 82 of 107
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 83 of 107
                            Exhibit Page 1 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 84 of 107
                            Exhibit Page 2 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 85 of 107
                            Exhibit Page 3 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 86 of 107
                            Exhibit Page 4 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 87 of 107
                            Exhibit Page 5 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 88 of 107
                            Exhibit Page 6 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 89 of 107
                            Exhibit Page 7 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 90 of 107
                            Exhibit Page 8 of 9
 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        90-5 Filed
                               Filed10/03/18
                                     10/30/17 Entered
                                                Entered10/03/18
                                                        10/30/1720:57:27
                                                                 15:45:44 Desc
                                                                           Desc
                          Other    Page 91 of 107
                            Exhibit Page 9 of 9
                    UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION

In the Matter of:                                }
RUSSELL NELSON                                   }   CASE NO. 15-83360-CRJ-13
SSN: XXX-XX-4643                                 }
DEBORAH NELSON                                   }   CHAPTER 13
SSN: XXX-XX-5310                                 }
                  Debtors                        }


                   ORDER OVERRULING DEBTORS’ OBJECTION
                     TO NOTICE OF MORTGAGE PAYMENT
                 CHANGE FILED BY NATIONSTAR MORTGAGE, LLC


       On January 25, 2018, this case came before the Court for an Evidentiary Hearing on the

Debtors’ Objection to Notice of Mortgage Payment Change filed by Nationstar Mortgage, LLC

(hereinafter “Objection to Notice of Mortgage Payment Change” or “Objection”), ECF No. 50.

Appearing at the hearing were Deborah and Russell Nelson, Debtors, and Michael McCormick,

Esq., counsel for Nationstar Mortgage, LLC (hereinafter “Nationstar”). Although the Debtors are

represented by counsel in the above-captioned case, the Debtors’ filed the Objection to Notice of

Mortgage Payment Change, as well as miscellaneous related pleadings, without the assistance of

legal counsel and are proceeding in this limited matter pro se.

       The limited issue before the Court is whether the Notice of Mortgage Payment Change

filed by Nationstar on June 7, 2017 was calculated correctly. The Court has considered all of the

testimony and evidence presented during the six-hour Evidentiary Hearing, the pleadings, and the

relevant law, and finds that the Notice of Mortgage Payment Change was properly calculated and

that the Debtors’ Objection should be overruled.




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     92 of 107
                                         Page 1 of 13
   I. PROCEDURAL HISTORY

       On June 7, 2017, Nationstar filed a Notice of Mortgage Payment Change based on an

escrow analysis dated May 3, 2017. The Notice of Mortgage Payment Change increased the

Debtors’ total monthly escrow payment from $298.42 to $320.17 per month, resulting in a new

monthly mortgage payment of $1,406.36.

       On June 27, 2017, the Debtors filed their pro se Objection to Notice of Mortgage Payment

Change, disputing the escrow shortage. On July 26, 2017, this matter first came before the Court

for hearing. At the Debtors’ request, the Court scheduled the Objection for Evidentiary Hearing

on October 20, 2017 and directed the parties to comply with the applicable Federal Rules of

Evidence and Federal Rules of Civil Procedure.

       On September 20, 2017, the matter came before the Court on Motion by Nationstar for

Examination and Production of Documentary Evidence, ECF No. 74; Debtors’ Objection to

Motion for Examination and Production of Documentary Evidence, ECF No. 78; Motion for Entry

of Protective Order filed by Nationstar, ECF No. 80; and Debtors’ Objection to Motion for Entry

of Protective Order, ECF No. 84.

       During the hearing, the Court suspended all discovery deadlines and directed the parties to

meet at the office of counsel for the Debtors to discuss an amicable resolution of the limited issue

before the Court. In the event the parties were unable to resolve the matter, the Court further

directed the parties to provide the Court with a one-page calculation of the Debtors’ current

monthly mortgage payment using what each party believes to be the appropriate figures for

calculating the payment. Neither party complied. Instead, on October 30, 2017, both parties filed

Reports to the Court indicating that they had met but were unable to resolve the Objection to Notice

                                                 2




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     93 of 107
                                         Page 2 of 13
of Mortgage Payment Change. Nationstar’s Report to Court, ECF No. 89, consists of eighteen

pages, plus nine pages of exhibits. The Debtors’ Report to Court, ECF No. 90, consists of a twelve

pages, plus approximately 100 pages of exhibits.

        On November 1, 2017, the Court entered an Order Scheduling Evidentiary (hereinafter

“Scheduling Order”), directing the parties to file a Joint Stipulation of Undisputed Facts and

Disputed Issues on or before January 17, 2018, ECF No. 87. The parties failed to comply with

the Scheduling Order. Instead, on January 16, 2018, Nationstar filed a Motion to Alter or Amend

Scheduling Order, or in the Alternative, Motion for Direction from the Court, ECF No. 98,

requesting an Order waiving the requirement for the Joint Stipulation of Uncontested Facts and

Disputed Issues based upon the inability of the parties to agree upon a joint stipulation of any

undisputed facts. For cause shown, on January, 16, 2018, the Court entered an Order Granting

Motion to Alter or Amend Scheduling Order, or in the Alternative, Motion for Direction from the

Court, ECF No. 100, which waived the requirement for the parties to file a Joint Stipulation of

Undisputed Facts and Disputed Issues. Thereafter, on January 17, 2018, the Debtors filed a Joint

Stipulation of Undisputed Facts and Disputed Issues, ECF No. 106. Although the document

purports to be a “joint stipulation” which included the signature stamp of counsel for Nationstar,

the document is in fact merely the Debtors’ statement of facts and disputed issues.

        On January 22, 2018, three days prior to the Evidentiary Hearing, the Debtors filed an

Objection to Proof of Claim #17, ECF No. 119, objecting for the first time to Nationstar’s Proof

of Claim. On January 23, 2018, the Debtors amended the Objection to Proof of Claim #17 to add

their signature, ECF No. 123, (hereinafter collectively “Objection”). On January 24, 2018, the

Court entered an Order Scheduling Status Conference on Debtors’ Objection to Proof of Claim

                                                3




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     94 of 107
                                         Page 3 of 13
#17 and Debtors’ Amended Objection to Proof of Claim #17 to Add Signature, finding that the

Objection exceeded the scope of the limited issue before the Court which has been pending since

July 2017. Accordingly, the Court scheduled a separate Status Conference on the Objection.

          Prior to the Evidentiary Hearing, the parties also filed the following motions seeking to

limit the evidence to be presented to the Court: Motion to Strike, or in the Alternative, Motion in

Limine to Exclude Consideration of Debtors’ Renewed Objection, ECF No. 97, Debtors’

Objection to Nationstar’s Motion to Strike and Motion in Limine and Debtors’ Motion for

Protective Order, Motion to Strike, or in the Alternative, Motion in Limine to Exclude

Consideration of Nationstar’s Stipulations, ECF No. 102; Debtors’ Motion to Call Witness and in

the Alternative a Summary Judgment on the Pleadings and Memorandum to the Court in Support

of Motion, ECF No. 105; Nationstar’s Response to Motion for Summary Judgment, ECF No. 125;

Nationstar’s Request for Judicial Notice, ECF No. 116; Nationstar’s Motion in Limine, ECF No.

117; Debtors’ Objection to Nationstar’s Motion in Limine filed January 22, 2018, ECF No. 122;

Joint Stipulation of Undisputed Facts and Disputed Issues filed by Debtors, ECF No. 106; and

Nationstar’s Response to Joint Stipulation of Undisputed Facts and Disputed Issues, ECF No. 126

(hereinafter collectively “Evidentiary Motions”).

          At the beginning of the Evidentiary Hearing held on January 25, 2018, the Court orally

overruled each of the Evidentiary Motions, finding that they were each unnecessary, burdensome,

and/or procedurally defective.1 The Court informed the parties that any evidentiary objections


1        See Quantum Capital, LLC v. Banco De Los Trabajadores, 2017 WL 6462991 (11th Cir. 2017)(explaining
that courts have broad discretion in deciding whether to grant a motion in limine); Zuma Seguros, CA v. World Jet of
Delaware, Inc., 2017 WL 4577296 *1 (S.D. Fla. 2017)(explaining that a “court has the power to exclude evidence in
limine only when evidence is clearly inadmissible on all potential grounds”); Hendrix v. Raybestos-Manhattan, Inc.,
776 F.2d 1492, 1504 (11th Cir. 1985)(“The overruling of a motion in limine is not reversible error, only a proper
objection at trial can preserve error for appellate review . . . .”).
                                                         4




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     95 of 107
                                         Page 4 of 13
would, instead, be considered as raised during the non-jury hearing and that only relevant evidence

on the limited issue before the Court would be admitted pursuant to the Federal Rules of Evidence

and the Federal Rules of Civil Procedure.



    II. FINDINGS OF FACT2
         From the testimony and documents admitted into evidence during the Evidentiary Hearing

held on January 25, 2018, the Court makes the following findings of fact. On December 15, 2015,

the Debtors commenced the above-captioned case by filing a Chapter 13 Petition in which they

listed Nationstar as a secured creditor in the amount of $209,000, secured by their principal

residence.

         On February 19, 2016, the Debtors filed an Amended Chapter 13 Plan, ECF No. 22,

pursuant to which they proposed to make their regular post-petition mortgage payments directly

to Nationstar beginning January 2016, while paying Nationstar’s arrearage claim in the amount of

$6,940 through their Chapter 13 Plan. On February 24, 2016, the Court entered a Confirmation

Order, ECF No. 24, confirming the Amended Plan which provided for Nationstar’s mortgage

arrearage to be paid in monthly installments of $227.84 until paid in full. The Confirmation Order

further provided that claims distribution would be subject to modification after the claims bar date

which had not yet expired.




2        To the extent any of the Court’s findings of fact constitute conclusions of law, they are adopted as such.
Alternatively, to the extent any of the Court’s conclusions of law constitute findings of fact, they are adopted as
such.

                                                          5




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     96 of 107
                                         Page 5 of 13
       On April 11, 2016, Nationstar filed a Proof of Claim, in the amount of $213,310.31, secured

by real property located at 120 Dublin Circle, Madison, Alabama 35758. The Proof of Claim

reflected that the amount necessary to cure any default as of the Petition date was $7,222.77. The

escrow analysis attached to the Proof of Claim reflected that the Debtors’ postpetition mortgage

payment was $1,698.02 effective January 1, 2016.

       On March 22, 2016, the Debtors filed a Motion to Authorize Home Mortgage Loan

Modification, ECF No. 26, pursuant to which the Debtors sought permission to enter into a loan

modification with Nationstar. On May 13, 2016, the Court entered an Order Approving Debtors’

Motion to Approve Loan Modification, ECF No. 37, which disallowed the balance of Nationstar’s

arrearage claim and removed fixed payments on Nationstar’s claim.

       On November 30, 2016, Nationstar filed an Amended Proof of Claim in the amount of

$214,700.56 which reduced Nationstar’s arrearage claim to $0.00 based upon the loan

modification.

         During the Evidentiary Hearing, Mrs. Nelson testified that, between the petition date of

December 15, 2015 and February 2016, the Debtors made three trial loan modification payments,

each in the amount of $1,753.00. According to Mrs. Nelson, the January and February 2016

payments exceeded the amount required pursuant to the terms of the trial loan modification. Mrs.

Nelson further testified that it was her understanding that any amounts paid in excess of the trial

loan modification payments would be used to reduce any escrow shortage.3 It appears from Mrs.




3      See Debtors’ Ex. 20, Email to Nationstar dated February 24, 2016.

                                                      6




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     97 of 107
                                         Page 6 of 13
Nelson’s testimony that she believes that the excess payments made during the trial loan

modification process were misapplied, resulting in the escrow account being underfunded.

       The Loan Modification Agreement provided, in part, as follows:

                    4. Additional Agreements. I agree to the following:

                    ****

                   B. That this Agreement shall supersede the terms of any
            modification, forbearance, trial period plan or other workout plan that I
            previously entered into with Lender.4

       Pursuant to the terms of the Loan Modification Agreement, the Debtors further agreed to

maintain the escrow account, in part as follows:

            Borrower agrees to make an initial payment of Funds to establish the
            escrow account, which amount shall be based on an estimate of the amount
            and date of expenditures for future Escrow items, or otherwise in
            accordance with the Real Estate Settlement Procedures Act (“RESPA”).
            The estimate of expenditures of future Escrow Items shall be made based
            on current data available to Lender. Borrower acknowledges that the
            actual payments of Escrow Items may vary from the estimated amounts.5

         Alan Blunt, Nationstar’s Senior Principal of Litigation and Assistant Vice President of

Litigation Support Group, testified that between the petition date and the time that Nationstar

entered into the Loan Modification Agreement with the Debtors in March of 2016, the Debtors

made three trial loan modification payments in the total amount of $5,205.00. From that amount,

the payments were applied as follows:

       $1,711.94        ($400.77 principal, $1,018.92 interest and $292.25 escrow)

       $1,711.94        ($402.73 principal, $1,016.96 interest and $292.25 escrow)


4      Nationstar’s Ex. 11, Home Affordable Modification Agreement, p. 8 of 9.

5      Nationstar’s Ex. 11, Home Affordable Modification Agreement, p. 5 of 9.

                                                     7




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     98 of 107
                                         Page 7 of 13
       $1,237.85        Additional Escrow

       $ 181. 85        Fees & Costs

       $ 361.42         Suspense

       $5,205.00        Total6


       Mr. Blunt explained that two payments were applied as regular principal, interest, taxes

and insurance payments, including $292.25 each for escrow. Nationstar also used $1,237.85 to

fund the Debtors’ escrow account to cover an anticipated insurance disbursement due March 2016.

The payment of $181.85 was applied to interest.

       Subsequently, Nationstar performed a routine escrow analysis dated May 3, 2017 to ensure

that the account was adequately funded. The escrow analysis reflected a “Current Monthly

Payment” of $1,384.61 and a “New Monthly Payment” of $1,406.36, an increase of $21.75 per

month. Mr. Blunt testified that the increase was comprised of two components: (1) an increase of

$16.50 per month resulting from an anticipated annual increase of $198.00 for hazard insurance;

and (2) a payment of $5.25 per month based on an escrow shortage in the amount of $63.01.

       The escrow analysis attached to the Notice of Mortgage Payment Change reflects that the

“Current Annual Disbursement” for hazard insurance was $1,858.38 and that the “Anticipated

Annual Disbursement” for hazard insurance increased to $2,056.38, a difference of $198.00. The

annual increase in hazard insurance caused the Debtors’ escrow payment to increase by $16.50 per

month ($198 ÷ 12), from $298.42 to $314.92. Mrs. Nelson testified that she does not dispute the

increase in hazard insurance.



6      Nationstar’s Ex. 27, Report of Nationstar Mortgage, LLC.

                                                     8




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                              Filed10/03/18
                                    02/13/18 Entered
                                               Entered10/03/18
                                                       02/13/1820:57:27
                                                                10:55:10 Desc
                                                                          Desc
                          Other   Page
                      Main Document     99 of 107
                                         Page 8 of 13
       Instead, the Debtors challenge the starting balance in the escrow account which is listed as

$54.14, as well as Nationstar’s calculation of the escrow shortage. With regard to the starting

balance of $54.14, Mr. Blunt explained that this amount represented a snap shot of what was in

the account when Nationstar calculated the escrow analysis.

       The escrow analysis reflects a projected escrow shortage of $63.01 to be paid at $5.25 per

month. Mr. Blunt explained that an escrow analysis involves a multi-step process. After the

monthly escrow component is calculated based on the anticipated disbursements for insurance and

taxes over a twelve-month period, the mortgage lender creates a trial ledger comparing projected

disbursements from the escrow account with projected deposits. The comparison is made to

determine when the account will need to be funded based on the projected lowest balance over a

twelve-month period. Here, the lowest balance was projected to occur in March of 2018 based on

the projected disbursement in the amount of $2,056.38 for hazard insurance. The escrow analysis

reflects that the “Current Balance” or “Lowest Projected Balance” in the Debtors’ escrow account

over the twelve-month analysis would be $566.83 in March 2018 following the projected

disbursement for hazard insurance.

       Mr. Blunt testified that the final step in the process allows the mortgage lender to “re-

cushion” the account with additional funds equal to two monthly escrow payments. In this case,

with Nationstar having calculated the new monthly escrow payment to be $314.92 based on the

increase in hazard insurance, the target or minimum required balance was $629.84 ($314.92 x 2).

The mortgage lender then calculated the difference between the “Minimum Required Balance” of

$629.84 and the “Lowest Projected Balance” of $566.83, resulting in the escrow shortage of



                                                9




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                             Filed10/03/18
                                   02/13/18 Entered
                                              Entered10/03/18
                                                      02/13/1820:57:27
                                                               10:55:10 Desc
                                                                         Desc
                         Other   Page
                      Main Document   100 of 107
                                        Page 9 of 13
$63.01, increasing the Debtors’ escrow payment by $5.25 per month ($63.01 ÷ 12) to cure the

shortage.

       Nationstar also called W. Jeffrey Collier, Esq., as an expert witness. Mr. Collier is a Senior

Staff Attorney for a Chapter 13 Trustee located in the Northern District of Mississippi. Mr. Collier

has significant experience reviewing proofs of claims, notices of mortgage payment changes, and

escrow analyses. Mr. Collier testified that he reviewed the Notice of Mortgage Payment Change

and the escrow analysis at issue in this matter and found no basis to believe that the Notice of

Mortgage Payment Change was not calculated correctly. According to Mr. Collier, the escrow

analysis accurately reflected a shortage of $63.01 which was calculated by subtracting the lowest

projected balance in the account, $566.83, from the minimum required balance, $629.84.



    III. CONCLUSIONS OF LAW
    For notices relating to claims secured by a security interest in a debtor’s principal residence,

Rule 3002.1 of the Federal Rules of Bankruptcy Procedure provides in pertinent part as follows:

            (a) In General. This rule applies in a chapter 13 case to claims (1) that are
            secured by a security interest in the debtor’s principal residence, and (2)
            for which the plan provides that either the trustee or the debtor will make
            contractual installment payments. Unless the court orders otherwise, the
            notice requirements of this rule cease to apply when an order terminating
            or annulling the automatic stay becomes effective with respect to the
            residence that secures the claim.

            (b) Notice of Payment Changes. The holder of the claim shall file and
            serve on the debtor, debtor's counsel, and the trustee a notice of any change
            in the payment amount, including any change that results from an interest
            rate or escrow account adjustment, no later than 21 days before a payment
            in the new amount is due.7



7      Fed. R. Bankr. P. 3002.1(a)–(b).

                                                10




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                             Filed10/03/18
                                   02/13/18 Entered
                                              Entered10/03/18
                                                      02/13/1820:57:27
                                                               10:55:10 Desc
                                                                         Desc
                         Other   Page
                     Main Document    101 of 107
                                       Page 10 of 13
        The Advisory Committee Notes describe the purpose of Rule 3002.1, adopted in

December 2011, as follows:

             This rule is new. It is added to aid in the implementation of § 1322(b)(5),
             which permits a chapter 13 debtor to cure a default and maintain payments
             on a home mortgage over the course of the debtor’s plan. It applies
             regardless of whether the trustee or the debtor is the disbursing agent for
             postpetition mortgage payments.

             In order to be able to fulfill the obligations of § 1322(b)(5), a debtor and
             the trustee have to be informed of the exact amount needed to cure any
             prepetition arrearage, see Rule 3001(c)(2), and the amount of the
             postpetition payment obligations. If the later amount changes over time,
             due to the adjustment of the interest rate, escrow account adjustments, or
             the assessment of fees, expenses, or other charges, notice of any change in
             payment amount needs to be conveyed to the debtor and trustee. Timely
             notice of these changes will permit the debtor or trustee to challenge the
             validity of any such charges, if necessary, and to adjust postpetition
             mortgage payments to cover any properly claimed adjustment.8

        In this case, the Debtors dispute the calculation of the escrow shortage in the amount of

     $63.01 and seek a denial of Nationstar’s request to increase payments “until Nationstar fully

     discloses and explains how it has applied all funds with regard to the Debtors’ mortgage loan

     post-petition.”9 Rule 3002.1(d) provides that a notice filed under subsection (b) is not subject

     to Rule 3001(f) which provides that a proof of claim “shall constitute prima facie evidence of

     the validity and amount of the claim.”10 Based upon Rule 3002.1(d), courts have held that “the

     prima facie evidentiary benefits of filing a proof of claim under Rule 3001(f) do not apply” to

     a Notice of Mortgage Payment Change.11 Accordingly, the Court finds that Nationstar bears


8       2011 Advisory Committee Note to Fed. R. Bankr. P. 3002.1.

9       Debtors’ Objection to Nationstar’s Mortgage Payment Change, ECF No. 50, p. 6.

10      Fed. R. Bankr. P. 3001(f).

11       Trudelle v. PHH Mortgage Corp. (In re Trudelle), 2017 WL 44110004 *3 (Bankr. S.D. Ga. 2017)(quoting
In re Brumley, 2017 WL 3129735, at *2 (Bankr. W.D. Mich. 2017)).
                                                     11




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                             Filed10/03/18
                                   02/13/18 Entered
                                              Entered10/03/18
                                                      02/13/1820:57:27
                                                               10:55:10 Desc
                                                                         Desc
                         Other   Page
                     Main Document    102 of 107
                                       Page 11 of 13
     the burden of proving that the Notice of Mortgage Payment Change is accurate based on the

     escrow account adjustments.

        The Court having considered the evidence and testimony presented by the parties finds that

     Nationstar presented sufficient evidence to satisfy its burden of proof regarding the accuracy

     of the Notice of Mortgage Payment change based on the escrow analysis dated May 3, 2017.

     During the parties’ closing statements, Mrs. Nelson affirmed that she does not contest the

     increase in the escrow payment to cover the projected increase for hazard insurance. Instead,

     the Debtors assert that the escrow shortage in the amount of $63.01 is a result of a

     misapplication of their trial loan modification payments in January and February of 2016. Mrs.

     Nelson vehemently believes that the three trial loan payments totaling $5,205 were misapplied,

     causing the resulting escrow shortage. However, the evidence reveals that Nationstar applied

     the trial loan payments as follows:

        $1,711.94        ($400.77 principal, $1,018.92 interest and $292.25 escrow)

        $1,711.94        ($402.73 principal, $1,016.96 interest and $292.25 escrow)

        $1,237.85        Additional Escrow

        $ 181. 85        Fees & Costs

        $ 361.42         Suspense

        $5,205.00        Total12




12      Nationstar’s Ex. 27, Report of Nationstar Mortgage, LLC.
                                                     12




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                             Filed10/03/18
                                   02/13/18 Entered
                                              Entered10/03/18
                                                      02/13/1820:57:27
                                                               10:55:10 Desc
                                                                         Desc
                         Other   Page
                     Main Document    103 of 107
                                       Page 12 of 13
       In addition to the two payments of $292.25 applied to escrow, Mr. Blunt explained that

Nationstar used $1,237.85 to fund the escrow account which was already negative to cover the

anticipated insurance disbursement due March 2016.

       The evidence further reveals that the escrow shortage of $63.01 was calculated by

comparing the difference between the lowest projected balance in the escrow account in the

amount of $566.83 after the projected payment of hazard insurance in March of 2018 with the

target or minimum required balance for the account which equals two monthly escrow payments

or $629.84, resulting in the escrow shortage of $63.01. Nationstar’s expert witness testified that

the escrow analysis correctly calculated the increase in the Debtors’ monthly mortgage payment

in the amount of $21.75, based upon (1) the increase of $16.50 per month required to cover the

$198.00 annual increase for hazard insurance; and (2) the recovery of the escrow shortage over

twelve months at $5.25 per month.

   IV. CONCLUSION

       Based upon all the testimony and evidence presented during the Evidentiary Hearing, the

pleadings, and the relevant law, the Court finds that Nationstar’s Notice of Mortgage Payment

Change dated June 7, 2017 is accurate.

       IT IS THEREFORE ORDERED, ADJDUGED AND DECREED that the Debtors’

Objection to Notice of Mortgage Payment Change is OVERRULED.

       IT IS SO ORDERED.

Dated this the 13th day of February, 2018.

                                                    /s/ Clifton R. Jessup, Jr.
                                                    Clifton R. Jessup, Jr.
                                                    United States Bankruptcy Judge

                                               13




 Case15-83360-CRJ13
Case  18-80037-CRJ Doc
                    Doc48-7
                        131 Filed
                             Filed10/03/18
                                   02/13/18 Entered
                                              Entered10/03/18
                                                      02/13/1820:57:27
                                                               10:55:10 Desc
                                                                         Desc
                         Other   Page
                     Main Document    104 of 107
                                       Page 13 of 13
                                                   Notice Recipients
District/Off: 1126−8                       User: rleatherw                     Date Created: 2/13/2018
Case: 15−83360−CRJ13                       Form ID: pdf000                     Total: 11


Recipients of Notice of Electronic Filing:
tr          Michele T. Hatcher          ecf@ch13decatur.com
aty         Herbert M Newell, III          hnewell@newell−law.com
aty         Karen A Maxcy           Karen.maxcy@mrpllc.com
aty         Melissa W. Larsen          mwlarsen67@gmail.com
aty         Michael McCormick            BankruptcyECFMail@mccallaraymer.com
                                                                                                                 TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Russell Nelson      120 Dublin Cir       Madison, AL 35758
jdb         Deborah Nelson       120 Dublin Cir       Madison, AL 35758
cr          Bancorp South       24680 Highway 280         Birmingham, Al 35242
8856488     Nationstar Mortgage      PO Box 199111         Dallas, TX 75219−9111
8954059     Nationstar Mortgage      Attn: Stacey Paredel      8950 Cypress Waters Blvd      Coppell, TX 75019
8973978     Nationstar Mortgage LLC       PO Box 619096         Dallas, TX 75261−9741
                                                                                                                 TOTAL: 6




      Case
     Case  18-80037-CRJ Doc
          15-83360-CRJ13    Doc48-7
                                 131-1 Filed 10/03/18
                                         Filed 02/13/18 Entered  10/03/18
                                                           Entered        20:57:27
                                                                   02/13/18 10:55:10 Desc
                                                                                      Desc
                                   Other   Page  105  of 107
                 PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 1
Slip Copy                                                                                                 Page 1
Slip Copy, 2008 WL 2697208 (C.A.11 (Fla.))
(Not Selected for publication in the Federal Reporter)
2008 WL 2697208 (C.A.11 (Fla.))


                                                           PER CURIAM:
Trent v. Mortgage Electronic Registration Systems,         *1 Saraley Inez Meismer, Andrew Turner, Rico
Inc.                                                       Taylor, and Frances Pullins, debtors who defaulted
C.A.11 (Fla.),2008.                                        on their mortgage debts, appeal the dismissal of
Only the Westlaw citation is currently avail-              their putative class action for failure to state a
able.This case was not selected for publication in         claim. The debtors argue that Mortgage Electronic
the Federal Reporter.Not for Publication in West's         Registration Systems, Inc., violated the Florida
Federal Reporter See Fed. Rule of Appellate Pro-           Consumer Collection Practices Act, Fla. Stat. §§
cedure 32.1 generally governing citation of judicial       559.55-559.785, and the Florida Deceptive and Un-
decisions issued on or after Jan. 1, 2007. See also        fair Trade Practices Act, Fla. Stat. §§
Eleventh Circuit Rules 36-2, 36-3. (Find CTA11             501.201-501.23. The debtors complain that Mort-
Rule 36-2 and Find CTA11 Rule 36-3)                        gage Systems sent them deceptive notices, which
  United States Court of Appeals,Eleventh Circuit.         described Mortgage Systems as a “creditor,” and
  Sandy S. TRENT, et al, on behalf of themselves           Mortgage Systems filed foreclosure actions against
      and all others similarly situated, Plaintiffs,       the debtors' property without legal authority. We af-
     Saraley Inez Meismer, Andrew Turner, Rico             firm.
  Taylor, Frances Pullins, on behalf of themselves
 and all others similarly situated, Plaintiffs-Appel-      We review de novo the dismissal of a complaint for
                         lants,                            failure to state a claim.Fin. Sec. Assurance, Inc. v.
                           v.                              Stephens, Inc., 500 F.3d 1276, 1282 (11th Cir.2007)
  MORTGAGE ELECTRONIC REGISTRATION                         (citing Roberts v. Fla. Power & Light Co., 146 F.3d
  SYSTEMS, INC., a.k.a. MERS, Defendant-Ap-                1305, 1307 (11th Cir.1998)). We accept the allega-
                        pellee.                            tions in the complaint as true and construe them in
                     No. 07-13911                          the light most favorable to the plaintiff. Id.

                   July 11, 2008.                          The debtors argue that Mortgage Systems sent them
                                                           deceptive notices that violated section 559.72(9) of
April Charney, Jax Area Legal Aid, Jacksonville,           the Collection Act. The debtors argue that the no-
FL, Craig Evan Rothburd, Craig E. Rothburd, P.A.,          tice misidentified Mortgage Systems as their
Tampa, FL, for Plaintiffs-Appellants.                      “creditor.” The debtors also contend that the district
Robert M. Brochin, Morgan, Lewis & Bockuis,                court should have applied the least-sophist-
Miami, FL, for Defendant-Appellee.                         icated-debtor standard to determine whether these
                                                           notices were misleading. These arguments fail.
Appeal from the United States District Court for the
Middle District of Florida. D.C. Docket No.                Under the mortgage contracts, Mortgage Systems
06-00374-CV-J-32-HTS.                                      has the legal right to foreclose on the debtors' prop-
                                                           erty. Mortgage Systems is the mortgagee. The no-
Before EDMONDSON, Chief Judge, PRYOR, Cir-                 tices sent to the debtors restated information from
                         FN*
cuit Judge, and JOHNSON,     District Judge.               the mortgage contracts and were not likely to mis-
                                                           lead even the least-sophisticated debtor. See Jeter
        FN* Honorable Inge P. Johnson, United              v. Credit Bureau, Inc., 760 F.2d 1168, 1175-76
        States District Judge for the Northern Dis-        (11th Cir.1985).
        trict of Alabama, sitting by designation.
                                                           The debtors also argue that Mortgage Systems viol-




                       © 2008 Thomson Reuters/West. No Claim to Orig. U.S. Govt. Works.
 Case 18-80037-CRJ             Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27                        Desc
                                     Other Page 106 of 107
Slip Copy                                                                                 Page 2
Slip Copy, 2008 WL 2697208 (C.A.11 (Fla.))
(Not Selected for publication in the Federal Reporter)
2008 WL 2697208 (C.A.11 (Fla.))



ated the Collection Act when it filed foreclosure ac-
tions against them, but this argument also fails.
Even if it engaged in “debt collection activities” un-
der the Collection Act, Mortgage Systems did not
violate section 559.72(9), because Mortgage Sys-
tems has the authority to file foreclosure actions.
Mortgage Elec. Registration Sys., Inc. v. Revoredo,
955 So.2d 33, 34 (Fla.Dist.Ct.App.2007); Mortgage
Elec. Registration Sys., Inc. v. Azize, 965 So.2d
151,153-54 (Fla.Dist.Ct.App.2007). Florida law
also provides post-litigation immunity for any fore-
closure action filed by Mortgage Systems. Echevar-
ria, McCalla, Raymer, Barrett & Frappier v. Cole,
950 So.2d 380, 384 (Fla.2007).

The dismissal of the debtors' complaint is

AFFIRMED.

C.A.11 (Fla.),2008.
Trent v. Mortgage Electronic Registration Systems,
Inc.
Slip Copy, 2008 WL 2697208 (C.A.11 (Fla.))

END OF DOCUMENT




                       © 2008 Thomson Reuters/West. No Claim to Orig. U.S. Govt. Works.
 Case 18-80037-CRJ              Doc 48-7 Filed 10/03/18 Entered 10/03/18 20:57:27         Desc
                                      Other Page 107 of 107
